Exhibit 10.3.5.2
OFFICE LEASE AGREEMENT
BY AND BETWEEN
CHASE TOWER ASSOCIATES, L.L.C.
(as landlord)
AND
HEALTHCARE FINANCIAL PARTNERS REIT, INC.
(as tenant )

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

             
ARTICLE I
  DEFINITIONS     1  
ARTICLE II
  PREMISES     2  
ARTICLE III
  TERM     3  
ARTICLE IV
  BASE RENT     3  
ARTICLE V
  INCREASES IN OPERATING EXPENSES AND REAL ESTATE TAXES     4  
ARTICLE VI
  USE OF PREMISES     8  
ARTICLE VII
  ASSIGNMENT AND SUBLETTING     10  
ARTICLE VIII
  MAINTENANCE AND REPAIRS     14  
ARTICLE IX
  ALTERATIONS     15  
ARTICLE X
  SIGNS     17  
ARTICLE XI
  SECURITY DEPOSIT     18  
ARTICLE XII
  INSPECTION     20  
ARTICLE XIII
  INSURANCE     20  
ARTICLE XIV
  SERVICES AND UTILITIES     2l  
ARTICLE XV
  LIABILITY OF LANDLORD     23  
ARTICLE XVI
  RULES     24  
ARTICLE XVII
  DAMAGE OR DESTRUCTION     24  
ARTICLE XVIII
  CONDEMNATION     25  
ARTICLE XIX
  DEFAULT     25  
ARTICLE XX
  BANKRUPTCY     28  
ARTICLE XXI
  SUBORDINATION     29  
ARTICLE XXII
  HOLDING OVER     31  
ARTICLE XXIII
  COVENANTS OF LANDLORD     3l  
ARTICLE XXIV
  PARKING     32  
ARTICLE XXV
  ESTOPPELS     34  
ARTICLE XXVI
  GENERAL PROVISIONS     34  
ARTICLE XXVII
  ERISA MATTERS     37  
 
            EXHIBIT A — Plan Showing Premises         EXHIBIT B — Office Shell
Definition         EXHIBIT C— Rules         EXHIBIT D — Certificate Affirming
Lease Commencement Date         EXHIBIT E — Existing 10% Plans Referenced in
Article XXVII         EXHIBIT F — Base Rent Schedule         EXHIBIT G —
Cleaning Specifications         EXHIBIT H — Form of Subordination,
Nondisturbance and Attornment Agreement         EXHIBIT I — Form of Estoppel
Certificate        

 



--------------------------------------------------------------------------------



 



OFFICE LEASE AGREEMENT
     THIS OFFICE LEASE AGREEMENT (this “Lease”) is dated as of the 7th day of
December, 2001, by and between CHASE TOWER ASSOCIATES, L.L.C., a Delaware
limited liability company (“Landlord”), and HEALTHCARE FINANCIAL PARTNERS
REIT,INC., a Maryland corporation (“Tenant”).
ARTICLE I
DEFINITIONS
     1.1 Building: a twelve (12) story building containing approximately two
hundred eighteen thousand eight hundred ninety-seven (218,897) square feet of
office rentable area and two hundred twenty-eight thousand five hundred
(228,500) square feet of total rentable area as of the date hereof and located
at 4445 Willard Avenue, Chevy Chase, Maryland.
     1.2 Premises: approximately ten thousand six hundred eight (10,608) square
feet of rentable area located on the eleventh (11th) floor of the Building and
known as Suite 1100, as more particularly designated on Exhibit A.
     1.3 Lease Term: one hundred twenty (120) months.
     1.4 Anticipated Possession Delivery Date: two (2) business days following
the date of Landlord’s execution of this Lease.
     1.5 Base Rent: Four Hundred Nineteen Thousand Sixteen Dollars ($419,016.00)
for the first Lease Year, divided into twelve (12) equal monthly installments of
Thirty-Four Thousand Nine Hundred Eighteen Dollars ($ 34,918.00) for the first
Lease Year.
     1.6 Base Rent Annual Escalation Percentage: Three percent (3%), except with
respect to Lease Year 6, at which time the then Base Rent shall be increased by
an amount equal to the product of (i) Two Dollars ($2.00) multiplied by (ii) the
rentable square footage of the Premises, that is, Twenty-One Thousand Two
Hundred Sixteen Dollars ($21,216.00), which $21,216.00 is hereinafter referred
to as the “Sixth Lease Year Escalation Amount,” as shown on Exhibit F hereto.
     1.7 Operating Charges Base Year: Calendar year 2002.
     1.8 Real Estate Taxes Base Year: Calendar year 2002.
     1.9 Security Deposit Amount: One Hundred Four Thousand Seven Hundred
Fifty-Four Dollars ($104,754.00).
     1.10 Brokers: Insignia/ESG, Inc. and The Meyer Group, LTD.
     1.11 Tenant Notice Address: 1133 Connecticut Avenue, N.W., Suite 620,
Washington, D.C. 20036 until Tenant has commenced beneficial use of the
Premises, and at the Premises, after Tenant has commenced beneficial use of the
Premises.
     1.l2 Landlord Notice Address: Chase Tower Associates, L.L.C., c/o The JBG
Companies, 5301 Wisconsin Avenue, N.W., Suite 300, Washington, D.C. 20015,
Attention: Ms. Sharon Oliver, with a copy to: Greenstein DeLorme & Luchs, P.C.,
1620 L Street, N.W., Suite 900, Washington, D.C. 20036, Attention: Abraham J.
Greenstein, Esq.

1



--------------------------------------------------------------------------------



 



     1.13 Landlord Payment Address: Chase Tower Associates, L.L.C. and delivered
to JBG/Commercial Management, L.L.C. at 5301 Wisconsin Avenue, N.W., Suite 300,
Washington, D.C. 20015 or such other address as Landlord may advise Tenant.
     1.14 Building Hours: 7:00 a.m. to 7:00 p.m. on Monday through Friday
(excluding legal holidays) and 9:00 a.m. to 1:00 p.m. on Saturday (excluding
legal holidays), and such other hours, if any, as Landlord from time to time
determines. As of the date of this Lease, the legal holidays observed by
Landlord are the dates on which the federal government observes New Year’s Day,
Martin Luther King Day, Washington’s Birthday (President’s Day), Memorial Day,
Independence Day, Labor Day, Columbus Day, Veteran’s Day, Thanksgiving Day and
Christmas Day; provided, however, that Landlord retains the right, in its sole
discretion, to increase or to decrease the legal holidays which it observes;
provided, however, that in the event that at any time the lease of any other
office tenant in the Building excludes any of the foregoing holidays as a legal
holiday, such holiday shall also be excluded as a legal holiday from this
Section 1.14 during the period that it is excluded as a legal holiday from such
other tenant’s lease.
     1.15 Guarantor(s): Intentionally omitted..
     1.16 Complex: that certain complex of which the Building, the Land, a
retail building comprising approximately twenty-two thousand (22,000) rentable
square feet and the land upon which it is constructed are a part] known as Chase
Tower, and including all easements, rights, and appurtenances thereto (including
private streets, storm detention facilities, and any other service facilities).
     1.17 Parking Permits: Nineteen (19).
ARTICLE II
PREMISES
     2.1 Landlord leases the Premises to Tenant and Tenant leases the Premises
from Landlord for the term and upon the conditions and covenants set forth in
this Lease. Tenant will have the non-exclusive right to use (a) the common and
public areas of the Building and (b) subject to such requirements (other than
the payment of any fee therefor) and limitations as Landlord, in its sole and
absolute discretion, may impose, the telephone room located on the ninth (9th)
floor of the Building. Except as may otherwise be expressly provided in this
Lease, the lease of the Premises does not include the right to use the roof,
mechanical rooms, electrical closets, janitorial closets, parking areas or other
non-common or non-public areas of the Building.
     2.2 The rentable area in the Building and in the Premises shall be
determined by Landlord’s architect in accordance with the Building Owners and
Managers Association International Standard Method for Measuring Floor Area in
Office Buildings, ANSI/BOMA Z65.1-1996. Landlord shall have the option,
exercisable by written notice to Tenant at any time during the first one hundred
eighty (180) days of the Term, to have the rentable floor area of the Premises
remeasured by Landlord’s architect in the manner described above or any
successor thereto irrespective of whether any option to expand or contract the
Premises is exercised by Tenant. Upon such remeasurement by the Landlord’s
architect, Landlord may, at its option, give Tenant written notice of the
rentable floor area so determined, in which event the rentable area as thus
remeasured shall be deemed to be the rentable floor area of the Premises for all
purposes of this Lease, all Rent theretofore paid by Tenant to Landlord during
the Term shall be retroactively adjusted, and any deficiency shall be paid by
Tenant to Landlord within thirty (30) days after Landlord’s notice to Tenant
setting forth the rentable floor area of the Premises.

2



--------------------------------------------------------------------------------



 



ARTICLE III
TERM
     3.1 All of the provisions of this Lease shall be in full force and effect
from and after the date first above written. The Lease Term shall commence on
the Lease Commencement Date specified in Section 3.2. If the Lease Commencement
Date is not the first day of a month, then the Lease Term shall be the period
set forth in Section 1.3 plus the partial month in which the Lease Commencement
Date occurs. The Lease Term shall also include any properly exercised renewal or
extension of the term of this Lease which is specifically provided for in this
Lease.
     3.2 The “Lease Commencement Date” shall be February 1, 2002; provided,
however, that if Tenant commences its business operations in the Premises on a
date which is earlier than February 1, 2002, then the Lease Commencement Date
shall be such date as Tenant commences its business operations in the Premises.
Promptly after the Lease Commencement Date is ascertained, Landlord and Tenant
shall execute the certificate confirming the Lease Commencement Date attached to
this Lease as Exhibit D.
     The base building shall be constructed by Landlord substantially in
accordance with the description attached hereto as Exhibit E and made a part
hereof.
     3.3 It is presently anticipated that the Premises will be delivered to
Tenant on or about the Anticipated Possession Delivery Date; provided, however,
that if Landlord does not deliver possession of the Premises by such date,
Landlord shall not have any liability whatsoever, and this Lease shall not be
rendered void or voidable, as a result thereof. In the event that Landlord does
not deliver the Premises to Tenant by the ninety-second (92nd) day following the
date of Landlord’s execution of this Lease the (“Outside Delivery Date”), and
the reason therefor is other than the occurrence of one or more circumstances
described in Section 26. 18 hereof, then Tenant shall have the right to
terminate this Lease by written notice to Landlord, which written notice shall
be given by Tenant, if at all, within five (5) days following the Outside
Delivery Date, following which termination neither Landlord nor Tenant shall
have any further liability or obligations to the other under this Lease.
     3.4 “Lease Year” shall mean a period of twelve (12) consecutive months
commencing on the Lease Commencement Date, and each successive twelve (12) month
period thereafter; provided, however, that if the Lease Commencement Date is not
the first day of a month, then the second Lease Year shall commence on the first
day of the month in which the first anniversary of the Lease Commencement Date
occurs.
ARTICLE IV
BASE RENT
     4.1 From and after the Lease Commencement Date, Tenant shall pay the Base
Rent in equal monthly installments in advance on the first day of each month
during a Lease Year. On the first day of the second and each succeeding Lease
Year, the Base Rent in effect shall be increased by an amount equal to the
product of (a) the Base Rent Annual Escalation Percentage, multiplied by (b) the
Base Rent in effect immediately before the increase, calculated on a per square
foot basis and without regard to any rental abatement, allowance or other
concession granted by Landlord during such Lease Year, which Base Rent per
square foot shall be as set forth on Exhibit F attached hereto; provided,
however, that on the first day of the sixth (6th) Lease Year, the Base Rent in
effect shall be increased by the Sixth Lease Year Escalation Amount (in lieu of
being increased by the Base Rent Escalation Percentage), as set forth on
Exhibit F attached hereto.

3



--------------------------------------------------------------------------------



 



     4.2 Concurrently with Tenant’s execution of this Lease, Tenant shall pay an
amount equal to one (l) monthly installment of the Base Rent payable during the
first Lease Year, which amount shall be credited toward the monthly installment
of the Base Rent payable for the first full calendar month of the Lease Term. If
the Lease Commencement Date is not the first day of a month, then the Base Rent
from the Lease Commencement Date until the first day of the following month
shall be prorated on a per diem basis at the rate of one-thirtieth (1/30th) of
the monthly installment of the Base Rent payable during the first Lease Year,
and Tenant shall pay such prorated installment of the Base Rent on the Lease
Commencement Date.
     4.3 All sums payable by Tenant under this Lease, whether or not stated to
be Base Rent, additional rent or otherwise, shall be paid to Landlord in legal
tender of the United States, without setoff, deduction (except as specifically
provided herein) or demand, at the Landlord Payment Address, or to such other
party or such other address as Landlord may designate in writing. Landlord’s
acceptance of rent after it shall have become due and payable shall not excuse a
delay upon any subsequent occasion or constitute a waiver of any of Landlord’s
rights hereunder. Except as otherwise provided in this Lease, any additional
rent or other sum owed by Tenant to Landlord (other than Base Rent), and any
cost, expense, damage or liability incurred by Landlord for which Tenant is
liable, shall be considered additional rent payable pursuant to this Lease to be
paid by Tenant no later than ten (10) days after the date Landlord notifies
Tenant of the amount thereof. If, on at least two (2) occasions during any
calendar year, any sum payable by Tenant under this Lease is paid by check which
is returned due to insufficient funds, stop payment order, or otherwise, then:
(a) such event shall be treated as a failure to pay such sum when due; and
(b) in addition to all other rights and remedies of Landlord hereunder, Landlord
shall be entitled (i) to impose, as additional rent, a returned check charge of
Fifty Dollars ($50.00) to cover Landlord’s administrative expenses and overhead
for processing, and (ii) to require that all future payments be remitted by wire
transfer, money order, or cashier’s or certified check for the twelve (12)
months following the month in which the check is returned to Landlord.
     4.4 Landlord and Tenant agree that no rental or other payment for the use
or occupancy of the Premises is or shall be based in whole or in part on the net
income or profits derived by any person or entity from the Building or the
Premises. Tenant further agrees that it will not enter into any sublease,
license, concession or other agreement for any use or occupancy of the Premises
which provides for a rental or other payment for such use or occupancy based in
whole or in part on the net income or profits derived by any person or entity
from the Premises so leased, used or occupied. Nothing in the foregoing
sentence, however, shall be construed as permitting or constituting Landlord’s
approval of any sublease, license, concession, or other use or occupancy
agreement not otherwise approved by Landlord in accordance with the provisions
of Article VII.
ARTICLE V
INCREASES IN OPERATING EXPENSES AND REAL ESTATE TAXES
     5.1 For the purposes of this Article V, the term “Building” shall be deemed
to include the site upon which the Building is constructed and all associated
easements (which site is sometimes referred to herein as the “Land”). Landlord
shall prorate the common expenses and costs for insurance premiums and with
respect to the garage serving the Complex, as well as Real Estate Taxes for the
Complex if not separately assessed against the Building and the Land with
respect to each such building or parcel of land in the Complex in such manner as
Landlord, in its sole but not arbitrary judgment, shall determine.
     5.2 Commencing on the first anniversary of the Lease Commencement Date,
Tenant shall pay as additional rent Tenant’s proportionate share of the amount
by which Operating Expenses [as defined in Section 5.2(a) hereof] for each
calendar year falling entirely or partly within the Lease Term exceed a base
amount (the “Operating Charges Base Amount”) equal to the Operating Expenses
incurred during the Operating Charges Base Year. Tenant’s proportionate share
with respect to Operating Expenses shall be that percentage which is equal to a
fraction, the numerator of which is the number of square feet of rentable area
in the Premises, and the denominator

4



--------------------------------------------------------------------------------



 



of which is the number of square feet of office rentable area from time to time
in the Building (excluding storage, roof and garage space).
          (a) “Operating Expenses” shall mean the sum of all expenses actually
incurred by Landlord in the ownership, operation, management, maintenance,
repair and cleaning of the Building, including, but not limited to, the
following: (l) electricity, gas, water, HVAC, sewer, telephone services and
other utility charges of every type and nature; (2) premiums and other charges
for insurance and deductibles under such insurance policies with respect to
repairs and replacements which would otherwise qualify as Operating Expenses
under this Section 5.2(a); (3) management fees and personnel costs of the
Building; (4) costs of service and maintenance contracts; (5) charges for
janitorial, trash removal and cleaning services and supplies furnished to the
Building; (6) any business, professional and occupational license tax or fee
payable by Landlord with respect to the Building; (7) reasonable reserves for
replacements, repairs and contingencies, the expenses of which would be
includable in Operating Expenses pursuant to this Section 5.2.(a); (8) costs of
snow removal; (9) costs incurred by Landlord during the Lease Term for the
acquisition and./or replacement of telecommunications systems, energy management
systems, life safety systems, equipment, systems or machinery intended to reduce
Operating Expenses or the rate of Operating Expenses from what it otherwise
would have been in the absence of such acquisition or replacement, or to comply
with insurance requirements or the requirements of any Laws (as hereinafter
defined in Section 6.1), or any other improvements or replacements made in order
to promote the efficient operation of the Building; provided however that
Landlord shall amortize such costs over the useful life of any such expenditure
(as reasonably determined by Landlord), together with interest thereon at twelve
percent (12%) per annum; (10) that portion of expenses incurred by Landlord in
the operation of the Complex which are allocable to the Building; and (11) any
other expense actually incurred by Landlord in owning, managing, maintaining,
repairing, operating or cleaning the Building, whether or not provided on the
Lease Commencement Date, and after excluding or deducting therefrom, as
applicable, any rebate received by Landlord of amounts which would otherwise be
(or had been) included in Operating Expenses. Operating Expenses shall not
include: (i) principal or interest payments on any Mortgages (as defined in
Section 2l .1); (ii) leasing commissions or legal fees with respect to the
negotiation of leases; (iii) capital expenditures, except as specified above;
(iv) the costs of special services and utilities separately paid by particular
tenants of the Building; (v) costs which are reimbursed to Landlord by insurers
or by governmental authorities in eminent domain proceedings; (vii) advertising
for vacant space in the Building; (viii) the cost of tenant improvements;
(ix) amounts paid to any person, firm or corporation related to or otherwise
affiliated with Landlord which are in excess of arm’s-length competitive prices
paid in the Washington, D.C. metropolitan area for the services or goods
provided; (x) costs of operation of the parking garage at the Complex (but not
of the maintenance or repair of same by Landlord, as opposed to any parking
operator), except that the costs of paving, power sweeping and power washing
shall be excluded from Operating Expenses in all events; (xi) ground rent,
except for any portion thereof which is utilized for the payment of Real Estate
Taxes, insurance premiums or the like; (xii) sums paid by Landlord as an
indemnification of any party and damages, fines, late charges, penalties or
interest for Landlord’s violation of laws, provided that Tenant’s act or
omission has not contributed to any such damages, fines, late charges, penalties
or interest and Tenant was then current in the payment of all Rent due and
payable under this Lease; (xiii) depreciation of the Building or equipment
therein, except as hereinabove provided with respect to certain capital
expenditures; (xiv) advertising and promotional expenditures; (xv) amounts which
have been reimbursed for any purpose, except through a tenant’s payment of its
proportionate share of the Operating Expenses; (xvi) expenses in connection with
services or other benefits of a type or quantity beyond the scope of this Lease
which are not made available to Tenant but which are provided to one or more
other tenants or occupants of the Building; (xvii) any and all costs arising
from the presence of Hazardous Materials (as hereinafter defined) in or about
the Premises, the Building or the Land which are present on the date this Lease
is executed; (xviii) costs (including, in connection therewith, all attorneys’
fees and costs of settlement judgments and payments in lieu thereof) arising
from claims, disputes or potential disputes in connection with potential or
actual claims, litigation or arbitrations pertaining to monetary disputes with
tenants or the sale, financing, refinancing or leasing of the Building;
(xix) costs associated with the operation of the business of the partnership or
entity which constitutes Landlord, as the same are distinguished from the costs
of operation of the Building, including partnership accounting and legal
matters; (xx) costs of defending any lawsuits with any mortgagee (except as the
actions of

5



--------------------------------------------------------------------------------



 



Tenant may be in issue); (xxi) costs of selling, syndicating, financing,
mortgaging or hypothecating any of Landlord’s interest in the Building;
(xxii) costs of any disputes between Landlord and its employees (if any) not
engaged in Building operations, disputes of Landlord with Building management,
or outside fees paid in connection with monetary disputes with other tenants;
(xxiii) costs of initial construction of the Building and the costs of
preparing, replacing or otherwise correcting defects (but not the costs of
repair for normal wear and tear) in the Construction of the Building or any of
its components; (xxiv) “Tap Fees” or one-time lump sum sewer or water connection
fees for the Building payable in connection with the initial construction of the
Building; (xxv) rentals for any space in the Building which is set aside for
conference facilities, storage facilities or exercise facilities; (xxvi) wages
and salaries for off-site employees (other than employees who are based off-site
but who provide some or all of their services at the Building with respect to
the operation, management, maintenance, repair and cleaning of the Building) and
employees at the Building above the level of Property Manger; and (xxvii) all
costs resulting from the non-compliance of the Building with the ADA (as
hereinafter defined) as of the date this Lease is executed.
          (b) If the average occupancy rate for the Building during any calendar
year (including the Operating Charges Base Year) is less than one hundred
percent (100%), or if any tenant is separately paying for (or does not require)
electricity or janitorial services furnished to its premises, then Operating
Expenses for such year shall be deemed to include all additional expenses, as
reasonably estimated by Landlord, which would have been incurred during such
year if such average occupancy rate had been one hundred percent (100%) and if
Landlord paid for electricity and janitorial services furnished to such
premises. In no event shall the provisions of this paragraph be used to enable
Landlord to collect from the tenants of the Building more than one hundred
percent (100%) of the costs and expenses incurred by Landlord in owning,
managing, maintaining, repairing, operating and cleaning the Building and the
Land.
          (c) Tenant shall make estimated monthly payments to Landlord on
account of the amount by which Operating Expenses that are expected to be
incurred during each calendar year (or portion thereof) would exceed the
Operating Charges Base Amount. On or about the beginning of the Lease Term and
on or about the beginning of each calendar year thereafter, Landlord may submit
a statement setting forth Landlord’s reasonable estimate of such excess and
Tenant’s proportionate share thereof. Tenant shall pay to Landlord on the first
day of each month following receipt of such statement, until Tenant’s receipt of
the succeeding annual statement, an amount equal to one-twelfth (1/12) of each
such share (estimated on an annual basis). From time to time during any calendar
year, Landlord may revise Landlord’s estimate and adjust Tenant’s monthly
payments to reflect Landlord’s revised estimate. Within approximately one
hundred twenty (120) days after the end of each calendar year, or as soon
thereafter as is feasible, Landlord shall submit a statement showing
(l) Tenant’s proportionate share of the amount by which Operating Expenses
incurred during the preceding calendar year exceeded the Operating Charges Base
Amount, and (2) the aggregate amount of Tenant’s estimated payments made on
account of Operating Expenses during such year. If such statement indicates that
the aggregate amount of such estimated payments exceeds Tenant’s actual
liability, then Landlord shall credit the net overpayment toward Tenant’s next
estimated payment(s) pursuant to this Section. If such statement indicates that
Tenant’s actual liability exceeds the aggregate amount of such estimated
payments, then Tenant shall pay the amount of such excess as additional rent
within thirty (30) days after Tenant’s receipt of such statement.
          (d) Tenant shall have the right to review, examine and/or audit
(collectively, “audit”), Landlord’s books, records and accounts of, or
pertaining to, increases in Operating Expenses (“Increased Operating Expenses”)
and increased Real Estate Taxes (“Increased Real Estate Taxes”). In order to
exercise such right Tenant must notify Landlord of Tenant’s desire to do so
within thirty (30) days after Tenant’s receipt of Landlord’s statements of
actual Increased Operating Expenses and Increased Real Estate Taxes,
respectively, for the preceding year. Such audit shall be conducted at
Landlord’s office in the Washington, D.C. metropolitan area, during normal
business hours, within thirty (30) days after Tenant’s notice. Any such audit
shall be made only by Tenant’s employees or by an auditor hired by Tenant who is
a Certified Public Accountant (“CPA”), and who is employed on other than a
contingent fee basis. Tenant shall notify Landlord of the results of such audit
in writing. In the event that any such audit reveals an overstatement or
understatement of Tenant’s percentage of Increased

6



--------------------------------------------------------------------------------



 



Operating Expenses or Tenant’s percentage of Increased Real Estate Taxes, or
both, for the preceding year, and such overstatement or understatement as
revealed thereby is agreed by Landlord to be, or is conclusively determined by a
court of competent jurisdiction to be, correct (and all periods for appeal have
expired and no appeal is pending), then Tenant shall pay to Landlord its pro
rata share of any underpayment within thirty (30) days after the date such audit
is agreed to by Landlord or is conclusively determined by a court of competent
jurisdiction to be correct (and all periods for appeal have expired and no
appeal is pending), and Tenant shall have the right to a credit in the amount of
Tenant’s percentage of any overpayment. Such credit shall be applied against the
Rent next coming due and payable hereunder. In the event that such audit reveals
that Operating Expenses, Real Estate Taxes, or both were overstated in the
amount of five percent (5%) or more, then Tenant shall have the right to receive
from Landlord a reimbursement of the reasonable costs and expenses incurred by
Tenant in connection with such audit of Operating Expenses or Real Estate Taxes
or both. In the event that such audit reveals that Operating Expenses, Real
Estate Taxes or both were not overstated or were overstated in an amount less
than five percent (5%), then Landlord shall have the right to receive from
Tenant a reimbursement of costs and expenses incurred by Landlord in connection
with such audit of Operating Expenses, Real Estate Taxes or both, including, but
not limited to, compensation for that portion, if any, of the time of Landlord’s
property management personnel which is in excess of five (5) hours.
               Tenant hereby agrees (i) that none of Tenant’s members,
shareholders, directors, officers or partners or Office Manager, Administrator
or similarly titled personnel shall, or shall authorize anyone else to, initiate
any discussions with, or respond to any requests for information from, any
person as to the existence, status or results of any such audit and (ii) that
Tenant shall instruct Tenant’s auditors and attorneys and their employees to
keep the results of such audit in strictest confidence; provided, however, that
Landlord hereby agrees that nothing set forth above shall preclude Tenant from
disclosing the results of such audit (A) in any judicial or quasi-judicial
proceeding, or pursuant to court order or discovery request, or (B) to any
current or prospective assignee or sublessee of Tenant or, (C) to any agent,
representative or employee of Landlord who or which requests the same, or (D) to
any mortgagee of the Building, the Land or both, who or which requests the same.
     5.3 Commencing on the first anniversary of the Lease Commencement Date, for
each calendar year during the Lease Term, Tenant shall pay as additional rent
Tenant’s proportionate share of the amount by which Real Estate Taxes [as
defined in Section 5.3(a) hereof] for each calendar year falling entirely or
partly within the Lease Term exceed a base amount (the “Real Estate Taxes Base
Amount”) equal to the Real Estate Taxes incurred during the Real Estate Taxes
Base Year, as finally determined, which shall mean that the Real Estate Taxes
for the calendar year at issue are subject to no further contest or appeal by
Landlord or the taxing authority. Tenant’s proportionate share with respect to
Real Estate Taxes shall be that percentage which is equal to a fraction, the
numerator of which is the number of square feet of rentable area in the
Premises, and the denominator of which is the number of square feet of total
rentable area from time to time in the Building (excluding storage, roof and
garage space).
          (a) “Real Estate Taxes” shall mean (l) all real estate taxes, vault
and/or public space rentals, business district or arena taxes, front foot
benefit charges, special user fees, rates, and assessments (including general
and special assessments, if any), ordinary and extraordinary, foreseen and
unforeseen, which are imposed upon Landlord or assessed against the Building or
the Land or Landlord’s personal property used in connection therewith, (2) any
other present or future taxes or governmental charges that are imposed upon
Landlord or assessed against the Building or the Land which are in the nature of
or in substitution for real estate taxes, including any tax levied on or
measured by the rents payable by tenants of the Building, all taxes and
assessments for public improvements or any other purpose and any gross receipts
or receipts or similar taxes, and (3) expenses (including, without limitation,
reasonable attorneys’ and consultants’ fees and court costs) incurred in
reviewing, protesting or seeking a reduction of real estate taxes, whether or
not such protest or reduction is ultimately successful. Subject to the
foregoing, Real Estate Taxes shall not include any inheritance, estate, gift,
franchise, corporation, net income or net profits tax assessed against Landlord
from the operation of the Building or any personal property tax.

7



--------------------------------------------------------------------------------



 



          (b) [Intentionally omitted.]
          (c) Tenant shall make estimated monthly payments to Landlord on
account of the amount by which Real Estate Taxes that are expected to be
incurred during each calendar year would exceed the Real Estate Taxes Base
Amount. At the beginning of the Lease Term and at the beginning of each calendar
year thereafter, Landlord may submit a statement setting forth Landlord’s
reasonable estimate of such amount and Tenant’s proportionate share thereof.
Tenant shall pay to Landlord on the first day of each month following receipt of
such statement, until Tenant’s receipt of the succeeding annual statement, an
amount equal to one-twelfth (1/12) of such share [estimated on an annual basis
without proration pursuant to Section 5.3(d) hereof]. From time to time during
any calendar year, Landlord may revise Landlord’s estimate and adjust Tenant’s
monthly payments to reflect Landlord’s revised estimate. After the end of each
calendar year Landlord shall submit a statement showing (1) Tenant’s
proportionate share of the amount by which Real Estate Taxes incurred during the
preceding calendar year exceeded the Real Estate Taxes Base Amount, and (2) the
aggregate amount of Tenant’s estimated payments made during such year, which
statement shall be accompanied by a copy of the tax bill(s) upon which the
statement is based. If such statement indicates that the aggregate amount of
such estimated payments exceeds Tenant’s actual liability, then Landlord shall
credit the net overpayment toward Tenant’s next estimated payment(s) pursuant to
this Section, or, if the Lease Term has expired at the time of Landlord’s
issuance of such statement, then Landlord shall pay to Tenant the proportionate
share of such refund to which Tenant is entitled pursuant to this Section 5.3
within thirty (30) days following Landlord’s issuance of such statement. If such
statement indicates that Tenant’s actual liability exceeds the aggregate amount
of such estimated payments, then Tenant shall pay the amount of such excess as
additional rent within thirty (30) days after Tenant’s receipt of such
statement.
          (d) If the Lease Term commences or expires on a day other than the
first day or the last day of a calendar year, respectively, then Tenant’s
liabilities pursuant to this Article for such calendar year shall be apportioned
by multiplying the respective amount of Tenant’s proportionate share thereof for
the full calendar year by a fraction, the numerator of which is the number of
days during such calendar year falling within the Lease Term, and the
denominator of which is three hundred sixty-five (365).
ARTICLE VI
USE OF PREMISES
     6.1 Tenant shall use and occupy the Premises solely for general
(non-medical and non-governmental) office purposes for a business and in a
manner that is consistent with the first-class image of the Building and which
is in compliance with the requirements of this Article VI and is compatible with
the other uses within, and the terms of other leases with respect to, the
Building, and for no other use or purpose. Tenant shall not use or occupy the
Premises for any unlawful purpose, or in any manner that will violate the
certificate of occupancy for the Premises or the Building or that will
constitute waste, nuisance or unreasonable annoyance to Landlord or any other
tenant or user of the Building (in each case, in Landlord’s reasonable
judgement), or in any manner that will increase the number of parking spaces
required for the Building or its full occupancy as required by law. Tenant shall
comply with all present and future laws (including, without limitation, the
Americans with Disabilities Act (the “ADA”) and the regulations promulgated
thereunder, as the same may be amended from time to time), ordinances (including
without limitation, zoning ordinances and land use requirements), regulations,
orders and recommendations (including, without limitation, those made by any
public or private agency having authority over insurance rates) (collectively,
“Laws”) concerning the use, occupancy and condition of the Premises and all
machinery, equipment, furnishings, fixtures and improvements therein, all of
which shall be complied with in a timely manner at Tenant’s sole expense.
Notwithstanding the foregoing, Landlord shall be responsible for compliance of
the Common Areas, Land and base building components within the Premises (except
to the extent of any Alterations made by Tenant) with all applicable Laws,
including, but not limited to, the ADA, throughout the Lease Term. If any such
Law requires an occupancy or use permit or license for the Premises or the
operation of the business conducted therein (including a certificate of
occupancy or nonresidential use permit), then Tenant shall obtain and keep
current such

8



--------------------------------------------------------------------------------



 



permit or license at Tenant’s expense and shall promptly deliver a copy thereof
to Landlord. Use of the Premises is subject to all covenants, conditions and
restrictions of record. Tenant shall not use any space in the Building for the
sale of goods to the public at large or for the sale at auction of goods or
property of any kind. Tenant shall not conduct any operations, sales,
promotions, advertising or special events in, on or about the Complex outside of
the Premises. Tenant shall have the right to contest any attempted enforcement
by any governmental agency of any of the Laws against Tenant, and provided that
Tenant is diligently pursing such contest, then Tenant shall not be deemed to be
in default under this Lease with respect to any compliance with such Laws unless
and until such contest has been finally adjudicated and is not subject to any
further contest or appeal.
     6.2 Tenant shall pay before delinquency any business, rent or other taxes
or fees that are now or hereafter levied, assessed or imposed upon Tenant’s use
or occupancy of the Premises, the conduct of Tenant’s business at the Premises,
or Tenant’s equipment, fixtures, furnishings, inventory or personal property. If
any such tax or fee is enacted or altered so that such tax or fee is levied
against Landlord or so that Landlord is responsible for collection or payment
thereof, then Tenant shall pay as additional rent the amount of such tax or fee.
     6.3 Tenant shall not cause or permit any Hazardous Materials to be
generated, used, released, stored or disposed of in or about the Building, the
Land, or the Complex, provided that Tenant may use and store reasonable
quantities of standard cleaning materials and office supplies as may be
reasonably necessary for Tenant to conduct normal general office use operations
in the Premises provided the same are handled, stored and disposed of in
accordance with all Laws. At the expiration or earlier termination of this
Lease, Tenant shall surrender the Premises to Landlord free of Hazardous
Materials which are brought into the Premises by Tenant or any Invitees (as
hereinafter defined) by Tenant and free of any Environmental Default on the part
of Tenant. “Hazardous Materials” means (a) asbestos and any asbestos containing
material and any substance that is then defined or listed in, or otherwise
classified pursuant to, any Environmental Law or any other applicable Law as a
“hazardous substance,” “hazardous material,” “hazardous waste,” “infectious
waste,” “toxic substance,” “toxic pollutant” or any other formulation intended
to define, list, or classify substances by reason of deleterious properties such
as ignitability, corrosivity, reactivity, carcinogenicity, toxicity,
reproductive toxicity, or Toxicity Characteristic Leaching Procedure (TCLP)
toxicity, (b) any petroleum and drilling fluids, produced waters, and other
wastes associated with the exploration, development or production of crude oil,
natural gas, or geothermal resources, and (c) any petroleum product,
polychlorinated biphenyls, urea formaldehyde, radon gas, radioactive material
(including any source, special nuclear, or by-product material), medical waste,
chlorofluorocarbon, lead or lead-based product, and any other substance whose
presence could be detrimental to the Building, the Land, or the Complex or
hazardous to health or the environment. “Environmental Law” means any present
and future Law and any amendments (whether common law, statute, rule, order,
regulation or otherwise), permits and other requirements or guidelines of
governmental authorities applicable to the Building or the Land and relating to
the environment and environmental conditions or to any Hazardous Material.
          (a) Notwithstanding any termination of this Lease, Tenant shall
indemnify and hold Landlord, its employees and agents harmless from and against
any damage, injury, loss, liability, charge, demand or claim based on or arising
out of the presence or removal of, or failure to remove, Hazardous Materials
generated, used, released, stored or disposed of by Tenant or any Invitee in or
about the Building, whether before or after Lease Commencement Date. In
addition, Tenant shall give Landlord immediate verbal and follow-up written
notice of any actual or threatened Environmental Default, which Environmental
Default Tenant shall cure in accordance with all Environmental Laws and to the
satisfaction of Landlord and only after Tenant has obtained Landlord’s prior
written consent, which shall not be unreasonably withheld. An “Environmental
Default” means any of the following by Tenant or any Invitee: a violation of an
Environmental Law; a release, spill or discharge of a Hazardous Material on or
from the Premises, the Land or the Building; an environmental condition
requiring responsive action; or an emergency environmental condition. Upon any
Environmental Default, in addition to all other rights available to Landlord
under this Lease, at law or in equity, Landlord shall have the right but not the
obligation to immediately enter the Premises, to supervise and approve any
actions taken by Tenant to address the Environmental Default, and, if Tenant
fails to immediately address same to Landlord’s satisfaction, to perform, at

9



--------------------------------------------------------------------------------



 



Tenant’s sole cost and expense, any lawful action necessary to address same. If
any lender or governmental agency shall require testing to ascertain whether an
Environmental Default is pending or threatened, then Tenant shall pay the
reasonable costs therefor as additional rent. Promptly upon request, Tenant
shall execute from time to time affidavits, representations and similar
documents concerning Tenant’s best knowledge and belief regarding the presence
of Hazardous Materials at or in the Building, the Land or the Premises.
          (b) In the event that Landlord receives written notice from a
governmental agency of the presence of Hazardous Materials in the Premises or in
any of the Common Areas of the Building which are utilized by Tenant in a
quantity and of a nature that violates any applicable governmental laws or
regulations and that were not introduced to the Building by or on behalf of
Tenant, Landlord shall take such action, if any, as may be required to comply
with such governmental laws or regulations; provided, however, that Landlord
shall have the right to contest any such notice of violation, in which case
Landlord’s obligation to cure shall not arise until after the final adjudication
of the validity of the violation notice.
     6.4 Landlord at its expense (subject to reimbursement pursuant to Article V
to the extent permitted thereby) shall take steps necessary to comply with Title
III of the ADA to the extent same applies directly to the common areas of the
Building as a whole; provided, however, that to the extent any non-compliance is
a result of the use or occupancy of the Premises or any action or inaction of
Tenant or any Invitee (as defined in Article VIII), or if any improvements made
by Landlord to comply with the ADA benefit solely the Premises, then such
compliance shall be at Tenant’s cost. Tenant at its sole cost and expense shall
be solely responsible for taking any and all measures which are required to
comply with the ADA concerning the Premises (including means of ingress and
egress thereto) and the business conducted therein. Any Alterations made or
constructed by Tenant for the purpose of complying with the ADA or which
otherwise require compliance with the ADA shall be done in accordance with this
Lease; provided, that Landlord’s consent to such Alterations shall not
constitute either Landlord’s assumption, in whole or in part, of Tenant’s
responsibility for compliance with the ADA, or representation or confirmation by
Landlord that such Alterations comply with the provisions of the ADA.
     6.5 If Landlord receives written notice from a governmental agency of the
presence, in the Premises or in any of the Common Areas of the Building, of a
condition that violates any applicable laws or governmental regulations and that
was not created or caused by or on behalf of Tenant, Landlord shall timely take
such action, if any, as may be required to comply with such law or governmental
regulations; provided, however, that Landlord shall have the right to contest
any such notice or violation, in which case Landlord’s obligation to cure shall
not arise until after the final adjudication of the validity of the violation
notice.
ARTICLE VII
ASSIGNMENT AND SUBLETTING
     7.1 Tenant shall not assign, transfer or otherwise encumber (collectively,
“assign”) this Lease or all or any of Tenant’s rights hereunder or interest
herein, or sublet or permit anyone to use or occupy (collectively, “sublet”) the
Premises or any part thereof, without obtaining the prior written consent of
Landlord, which consent may be withheld or granted in Landlord’s sole and
absolute discretion. No assignment or right of occupancy hereunder may be
effectuated by operation of law or otherwise without the prior written consent
of Landlord. Notwithstanding any of the foregoing to the contrary, provided that
Tenant is not in default under this Lease, and subject to Landlord’s rights and
Tenant’s obligations pursuant to Sections 7.4 and 7.5 below, Landlord shall not
unreasonably withhold its consent to any proposed subletting of all or any
portion of the Premises. Without limiting the generality of the immediately
preceding sentence, and except as hereinafter provided in this Section 7.1, it
is specifically agreed that it shall be reasonable for Landlord to withhold its
consent if: (i) the proposed subtenant is engaged in a business, or the Premises
will be used in a manner, that is inconsistent with the first-class image of the
Building; or (ii) Landlord is not satisfied with the financial capacity of the
proposed subtenant to pay the subrent provided for in the proposed sublease; or
(iii) the proposed use of the Premises is not in compliance with Article VI

10



--------------------------------------------------------------------------------



 



or is not compatible with the other uses within, and the terms of other leases
with respect to, the Building; or (iv) the initial Tenant does not remain fully
liable as a primary obligor for the payment of all rent and other charges
payable by Tenant under this Lease and for the performance of all other
obligations of Tenant under this Lease; or (v) the proposed subtenant is a
governmental or quasi-governmental agency; or (vi) the proposed use of the
Premises shall increase the pedestrian traffic in the Building above the level
of traffic generated by normal and customary office usage; provided, however,
that if the Proposed Sublet or Assignment Space, as hereinafter defined (when
aggregated with all other space subleased by Tenant) comprises not more than
eight thousand (8,000) square feet of rentable area of the Premises, exclusive
of any space which is then subleased to or has then been assigned to a related
entity or a successor entity) (as each of such terms is defined in Section 7.2
hereof), it is specifically agreed that it shall be reasonable for Landlord to
withhold its consent if and only if: (a) the proposed use of the Premises is not
in compliance with Article VI or is not compatible with the other uses within,
and the terms of other leases with respect to, the Building, (b) the proposed
subtenant has a demonstrated unsuitability to sublease the proposed subleased
premises and to occupy space in the Building, and (c) Tenant is not then in
default in the performance of any of its obligations under this Lease, and for
no other reason. Any attempted assignment, transfer or other encumbrance of this
Lease or all or any of Tenant’s rights hereunder or interest herein, and any
sublet or permission to use or occupy the Premises or any part thereof not in
accordance with this Article VII shall be void and of no force or effect. Any
assignment or subletting, Landlord’s consent thereto, or Landlord’s collection
or acceptance of rent from any assignee or subtenant shall not be construed
either as waiving or releasing Tenant from any of its liabilities or obligations
under this Lease as a principal and not as a guarantor or surety, or as
relieving Tenant or any assignee or subtenant from the obligation of obtaining
Landlord’s prior written consent to any subsequent assignment or subletting. As
security for this Lease, Tenant hereby collaterally assigns to Landlord the rent
due from any assignee or subtenant of Tenant. For any period during which an
Event of Default on the part of Tenant is continuing, Tenant hereby authorizes
each such assignee or subtenant to pay said rent directly to Landlord upon
receipt of notice from Landlord specifying same. Landlord’s collection of such
rent shall not be construed as an acceptance of such assignee or subtenant as a
tenant. Tenant shall not mortgage, pledge, hypothecate or encumber (collectively
“mortgage”) this Lease without Landlord’s prior written consent, which consent
may be granted or withheld in Landlord’s sole and absolute discretion. To
reimburse Landlord for expenses incurred by Landlord in connection with Tenant’s
request for Landlord to give its consent to any assignment, subletting, or
mortgage, Tenant shall pay to Landlord (a) an administrative fee of one thousand
dollars ($1,000) and (b) Landlord’s reasonable attorney’s fees actually
incurred; provided, however, that the administrative fee described in clause
(a) of this sentence shall not apply to any sublease with respect to which the
Proposed Sublet or Assignment Space (when all aggregated with all other space
subleased by Tenant) comprises not more than eight thousand (8,000) square feet
of rentable area of the Premises nor to any sublease to any successor entity,
related entity or both (as such terms are defined in Section 7.2 hereof). Any
sublease, assignment or mortgage shall, at Landlord’s option, be effected on
forms approved by Landlord in its reasonable judgment. Tenant shall deliver to
Landlord a fully-executed copy of each agreement evidencing a sublease,
assignment or mortgage within ten (10) days after Tenant’s execution thereof and
such agreement shall be of no force or effect until Landlord has executed a
consent in form and substance acceptable to Landlord in its reasonable
discretion and in accordance with the provisions of this Section 7.1.
     7.2 If Tenant is a partnership, then any event (whether voluntary,
concurrent or related) resulting in a dissolution of Tenant, any withdrawal or
change (whether voluntary, involuntary or by operation of law) of partners
owning a controlling interest in Tenant (including each general partner), or any
structural or other change having the effect of limiting the liability of the
partners to Landlord shall be deemed a voluntary assignment of this Lease
subject to the provisions of this Article. If Tenant is a corporation (or a
partnership with a corporate general partner), then any event (whether
voluntary, concurrent or related) resulting in a dissolution, merger,
consolidation or other reorganization of Tenant (or such corporate general
partner), or the sale or transfer or relinquishment of the interest of
shareholders who, as of the date of this Lease, own a controlling interest of
the capital stock of Tenant (or such corporate general partner), shall be deemed
a voluntary assignment of this Lease subject to the provisions of this Article;
provided, however, that the foregoing portion of this sentence shall not apply
to corporations whose stock is traded through a national or regional exchange or
over-the-counter market or issued pursuant to an initial or any secondary public
offering. If Tenant is a limited liability company, then any dissolution of
Tenant or a

11



--------------------------------------------------------------------------------



 



withdrawal or change, whether voluntary, involuntary or by operation of law, of
members owning a controlling interest in Tenant shall be deemed a voluntary
assignment of this Lease. In addition, a transfer of all or substantially all of
the assets of Tenant, either by merger, consolidation, or otherwise shall be
deemed to be an assignment under this Article VII. Whether Tenant is a
partnership, corporation or any other type of entity, then at the option of
Landlord, a sale of all or substantially all of its a assets, a change in its
name of which Landlord has not received prior notice, or a conversion into any
other type of entity shall also be deemed voluntary assignment of this Lease.
Notwithstanding anything contained in this Article VII to the contrary, provided
that Tenant is not in default hereunder, Tenant may, upon at least fifteen
(15) days prior written notice to Landlord but without Landlord’s prior written
consent and without being subject to Landlord’s rights and Tenant’s obligations
set forth in Sections 7.4, 7.5 and 7.6 below, assign or transfer its entire
interest in this Lease or sublease the entire Premises or any portion thereof:
(a) to a corporation or other business entity (herein sometimes referred to as a
“successor entity”) into or with which Tenant shall be merged or consolidated,
or to which substantially all of the assets of Tenant may be transferred,
provided that such successor corporation shall have a creditworthiness, net
worth and liquidity factor which are all at least equal to the net worth and
liquidity factor of Tenant as of the date hereof, and provided that the
successor entity shall assume in writing all of the obligations and liabilities
of Tenant under this Lease; or (b) to a corporation or other business entity
(herein sometimes referred to as a “related entity”) which shall, directly or
indirectly, control, be controlled by or be under common control with Tenant. In
the event of any such assignment or subletting, Tenant shall remain fully liable
as a primary obligor for the payment of all rent and other charges required
hereunder and for the performance of all obligations to be performed by Tenant
hereunder. For purposes of clause (b) above, “control” shall be deemed to be
ownership of more than fifty percent (50%) of the stock or other voting interest
of the controlled corporation or other business entity. Together with Tenant’s
notice to Landlord pursuant to this Section 7.2, Tenant shall submit to Landlord
sufficient information regarding the transaction as is reasonably necessary for
Landlord to confirm that the transaction meets the qualifications set forth in
this Section 7.2.
     7.3 If at any time during the Lease Term Tenant desires to assign, sublet
or mortgage all or part of this Lease or the Premises, then in connection with
Tenant’s request to Landlord for Landlord’s consent thereto, Tenant shall give
notice to Landlord in writing (“Tenant’s Request Notice”) containing the
identity of the proposed assignee, subtenant or other party and a description of
its business; the terms of the proposed assignment, subletting or other
transaction; the commencement date of the proposed assignment, subletting or
other transaction (the “Proposed Sublease or Assignment Commencement Date”); the
area proposed to be assigned, sublet or otherwise encumbered(the “Proposed
Sublet or Assignment Space”); the most recent financial statement or other
evidence of financial responsibility of such proposed assignee, subtenant or
other party; and a certification executed by Tenant and such party stating
whether or not any premium or other consideration is being paid for the
assignment sublease or other transaction. Notwithstanding the foregoing, in the
event that Tenant desires to determine whether Landlord will exercise its right
to terminate this Lease with respect to the Proposed Sublet or Assignment Space
in accordance with the provisions of Section 7.4 hereof, Tenant shall have the
right to submit a request to Landlord without including therein the information
described in the immediately preceding sentence of this Section 7.3 and instead
including therein the following information: (i) the number of square feet of
rentable area which Tenant intends to sublease or, if it intends to assign its
interest in this Lease, then the fact that the proposed transaction would be an
assignment, and (ii) the term of the proposed sublease with respect to the
Proposed Sublet or Assignment Space. Landlord shall then have thirty (30) days
following its receipt of Tenant’s notice (such notice being hereinafter referred
to as “Tenant’s Special Request Notice”) to advise Tenant whether Landlord would
exercise its right to terminate this Lease with respect to the Proposed Sublet
or Assignment Space. If within such 30-day period following Landlord’s receipt
of Tenant’s Special Request Notice, Landlord advises Tenant that Landlord
intends to exercise its recapture right pursuant to Section 7.4, then the date
of termination of this Lease with respect to the Proposed Sublet or Assignment
Space shall be the ninetieth (90th) day following the date on which Landlord
delivers its response to Tenant. If Landlord does not deliver a response to
Tenant’s Special Request Notice within such 30-day period, or if Landlord
advises Tenant in writing within such 30-day period that Landlord does not
intend to exercise its termination right pursuant to Section 7.4 hereof, then,
if Tenant submits a Tenant’s Special Request Notice to Landlord to assign its
interest in this Lease or to sublease the Proposed Sublet or

12



--------------------------------------------------------------------------------



 



Assignment Space, Landlord shall not have the right to terminate this Lease with
respect to such proposed assignment or sublease, except that if (i) Tenant’s
Request Notice which proposes a specific proposed assignment or sublease is not
received by Landlord within one hundred twenty (120) days following the date of
Landlord’s delivery of its response to Tenant’s Special Request Notice, or (ii)
there is a change of more than five hundred (500) square feet of rentable area
from the number of square feet of rentable area described in Tenant’s Special
Request Notice, or a change in the form of the proposed transaction (that is,
whether a sublease or assignment) or a change in the term of a proposed sublease
such that the term is more than three (3) months shorter or longer than the term
as described in Tenant’s Special Request Notice, then Landlord’s right to
terminate this Lease, or to terminate this Lease with respect to the Proposed
Sublet or Assignment Space (as the case may be) in accordance with the
provisions of Section 7.4 hereof, shall then again apply fully to Tenant’s
Request Notice.
     7.4 If the term of the proposed sublease (including all applicable renewal
terms thereof) constitutes ninety percent (90%) or more of the remaining Lease
Term and if the Proposed Sublet or Assignment Space (when aggregated with all
other space subleased by Tenant) comprises more than six thousand (6,000) square
feet of rentable area of the Premises, then Landlord shall have the right in its
sole and absolute discretion to terminate this Lease with respect to the
Proposed Sublet or Assignment Space by sending Tenant written notice of such
termination within thirty (30) days after Landlord’s receipt of Tenant’s Request
Notice. If the Proposed Sublet or Assignment Space does not constitute the
entire Premises but constitutes more than six thousand (6,000) square feet of
rentable area of the Premises and Landlord exercises its option to terminate
this Lease with respect to the Proposed Sublet or Assignment Space, then
(a) Tenant shall tender the Proposed Sublet or Assignment Space to Landlord on
the Proposed Sublease or Assignment Commencement Date and such space shall
thereafter be deleted from the Premises, and (b) as to that portion of the
Premises which is not part of the Proposed Sublet or Assignment Space, this
Lease shall remain in full force and effect except that Base Rent and additional
rent shall be reduced pro rata. The cost of any construction required to permit
the operation of the Proposed Sublet or Assignment Space separate from the
balance of the Premises shall be paid by Tenant to Landlord as additional rent
hereunder. If the Proposed Sublet or Assignment Space constitutes the entire
Premises and Landlord elects to terminate this Lease, then Tenant shall tender
the Proposed Sublet or Assignment Space to Landlord, and this Lease shall
terminate, on the Proposed Sublease or Assignment Commencement Date. If the term
of the proposed sublease (including all applicable renewal terms thereof)
constitutes less than ninety percent (90%) of the remaining Lease Term and if
the Proposed Sublet or Assignment Space (when aggregated with all other space
subleased by Tenant) comprises more than six thousand (6,000) square feet of
rentable area of the Premises, exclusive of any space sublet or assigned to a
related entity or to a successor entity, then Landlord shall have the right in
its sole and absolute discretion to terminate this Lease with respect to the
Proposed Sublet or Assignment Space for the term of the proposed sublease by
sending Tenant written notice of such termination within thirty (30) days after
Landlord’s receipt of Tenant’s Request Notice.
     7.5 If any sublease or assignment (whether by operation of law or
otherwise, including without limitation an assignment pursuant to the provisions
of the Bankruptcy Code or any other Insolvency Law), other than a sublease or
assignment to a related entity or successor entity (as to which this Section 7.5
shall not apply), provides that the subtenant or assignee thereunder is to pay
any amount in excess of the rental and other charges due under this Lease, then
whether such excess be in the form of an increased monthly or annual rental, a
lump sum payment, payment for the sale, transfer or lease of Tenant’s fixtures,
leasehold improvements, furniture and other personal property, or any other form
(and if the subleased or assigned space does not constitute the entire Premises,
the existence of such excess shall be determined on a pro-rata basis), Tenant
shall pay to Landlord fifty percent (50%) of any such excess or other premium
applicable to the sublease or assignment (after deducting Tenant’s reasonable,
out-of-pocket costs incurred in subleasing [consisting of attorneys’ fees,
leasehold improvements and allowances for same, advertising expenses, moving
allowances, any other monetary allowances (other than rent abatement) and
brokerage commissions], but not deducting any costs attributable to vacancy
periods or “downtime”), which amount shall be paid by Tenant to Landlord (unless
such payment is otherwise waived, in whole or in part, by Landlord in writing)
as additional rent upon such terms as shall be specified by Landlord and in no
event later than ten (10) days after any receipt thereof by Tenant. Landlord
shall have the right, which shall be

13



--------------------------------------------------------------------------------



 



exercisable in its sole and absolute discretion, to advise Tenant that the
provisions of this Section 7.5 shall not apply to one or more proposed subleases
or assignments. Acceptance by Landlord of any payments due under this Section
shall not be deemed to constitute approval by Landlord of any sublease or
assignment, nor shall such acceptance waive any rights of Landlord hereunder.
Landlord shall have the right to inspect and audit Tenant’s books and records
relating to any sublease or assignment.
     7.6 All restrictions and obligations imposed pursuant to this Lease on
Tenant shall be deemed to extend to any subtenant, assignee, licensee,
concessionaire or other occupant or transferee, and Tenant shall cause such
person to comply with such restrictions and obligations. Any assignee shall be
deemed to have assumed obligations as if such assignee had originally executed
this Lease and at Landlord’s request shall execute promptly a document
confirming such assumption. Each sublease is subject to the condition that if
the Lease Term is terminated or Landlord succeeds to Tenant’s interest in the
Premises by voluntary surrender or otherwise, at Landlord’s option the subtenant
shall be bound to Landlord for the balance of the term of such sublease and
shall attorn to and recognize Landlord as its landlord under the then executory
terms of such sublease or, at Landlord’s sole option, the subtenant shall
execute a direct lease with Landlord on Landlord’s then-current standard form.
ARTICLE VIII
MAINTENANCE AND REPAIRS
     8.1 Except as specifically provided in this Lease, Tenant, at Tenant’s sole
cost and expense, shall promptly make all repairs, perform all maintenance, and
make all replacements in and to the Premises that are necessary or desirable to
keep the Premises in first class condition and repair, in a clean, safe and
tenantable condition, and otherwise in accordance with all Laws and the
requirements of this Lease. Tenant shall maintain all fixtures, furnishings and
equipment located in, or exclusively serving, the Premises in clean, safe and
sanitary condition, shall take good care thereof and make all required repairs
and replacements thereto; provided, however, that this sentence shall not be
deemed to obligate Tenant to maintain, repair or replace any of the restrooms
located on the eleventh (11th) floor of the Building, such responsibility being
solely that of Landlord, all costs of which shall be included in Operating
Expenses to the extent permitted by Section 5.2(a) hereof. Tenant shall give
Landlord prompt written notice of any defects or damage to the structure of, or
equipment or fixtures in, the Building or any part thereof. Tenant shall suffer
no waste or injury to any part of the Premises, and shall, at the expiration or
earlier termination of the Lease Term, surrender the Premises in an order and
condition equal to or better than their order and condition on the Lease
Commencement Date, except for ordinary wear and tear and as otherwise provided
in Section 9.3 and Article XVII. Except as otherwise provided in Article XVII,
all injury, breakage and damage to the Premises and to any other part of the
Building or the Land caused by any act or omission of any invitee, agent,
employee, subtenant, assignee, contractor, client, family member, licensee,
customer or guest of Tenant (collective, “Invitees”) or Tenant, shall be
repaired by and at Tenant’s expense, except that Landlord shall have the right
at Landlord’s option to make any such repair and to charge Tenant for all costs
and expenses incurred in connection therewith.
     8.2 Except as otherwise provided in this Lease, Landlord shall (subject to
reimbursement pursuant to Article V) keep the exterior and demising walls, load
bearing elements, foundations, roof and common areas that form a part of the
Building, and the building standard mechanical, electrical, HVAC and plumbing
systems, pipes and conduits that are provided by Landlord in the operation of
the Building (collectively, the “Building Structure and Systems”), clean and in
good operating condition and, promptly after becoming aware of any item needing
repair, will make repairs thereto. Notwithstanding any of the foregoing to the
contrary: (a) maintenance and repair of special tenant areas, facilities,
finishes and equipment (including, but not limited to, any special fire
protection equipment, telecommunications and computer equipment, kitchen/galley
equipment, air-conditioning equipment serving the Premises only and all other
furniture, furnishings and equipment of Tenant and all Alterations) shall be the
sole responsibility of Tenant and shall be deemed not to be a part of the
Building Structure and Systems; and (b)

14



--------------------------------------------------------------------------------



 



Landlord shall have no obligation to make any repairs brought about by any gross
negligence or any act of willful misconduct on the part of Tenant or any of its
Invitees.
ARTICLE IX
ALTERATIONS
     9.1 The original improvement of the Premises shall be accomplished in
accordance with the provisions of this Section 9.1 and, except as specified in
Section 3.2 hereof with respect to the delivery of possession of the Premises to
Tenant by Landlord, Landlord is under no obligation to make any structural or
other alterations, decorations, additions, improvements or other changes
(collectively, “Alterations”) in or to the Premises or the Building except as
(if any) or as otherwise expressly provided in this Lease. Notwithstanding the
foregoing, Landlord shall make available (i) for the performance of Tenant’s
Work (as hereinafter defined) and (ii) in an amount not to exceed twenty-five
percent (25%) of the Tenant Allowance (as hereinafter defined), for space
planning, architectural and engineering services related thereto, legal fees and
relocation expenses relating to Tenant’s move to the Premises, Tenant’s internal
security system and equipment or rental thereof for use in the Premises, as well
as the Tenant’s Work Coordination Fee (as hereinafter defined), an allowance
(the “Tenant Allowance”) in an amount equal to the product of (a) Forty Dollars
($40.00) multiplied by (b) the number of square feet of rentable area comprising
the Premises. As used herein, the Tenant’s Work Coordination Fee shall mean an
amount equal to three percent (3%) of the costs of Tenant’s Work, which Tenant’s
Work Coordination Fee Tenant shall pay to Landlord. Landlord shall pay the
Tenant Allowance to Tenant in increments, in each case following Tenant’s
completion of Tenant’s Work (as hereinafter defined) and Landlord’s receipt from
Tenant of (i) invoices reasonably evidencing work or services performed with
respect to the portion of Tenant’s Work (as hereinafter defined) for which
disbursement of a portion of the Tenant Allowance is being requested,
(ii) receipted bills or other evidence that the aforesaid invoices for which
disbursement of a portion of the Tenant Allowance is being requested have been
paid in full, and (iii) waivers or releases of liens from each of Tenant’s
contractors, subcontractors and suppliers in connection with the work performed
or materials supplied as evidenced by the aforesaid invoices for which
disbursement of a portion of the Tenant Allowance is being requested; provided,
however, that in no event shall Tenant have the right to request a disbursement
of the Tenant Allowance more often than once per month.
     Tenant shall improve the Premises in accordance with the Tenant’s Plans (as
hereinafter defined). Tenant shall submit to Landlord Tenant’s final plans and
specifications for improvements to the Premises (the “Tenant’s Plans”), which
shall be subject to Landlord’s prior written approval (the work set forth in the
Tenant’s Plans being referred to herein as “Tenant’s Work”) which approval shall
not be unreasonably withheld or delayed with respect to items which do not
affect any of the structural components of the Building, any of the Building’s
systems or the exterior aesthetics of the Building. From and after the date of
Landlord’s approval of the Tenant’s Plans, any changes to the Tenant’s Plans
shall not be binding unless approved in writing by both Landlord and Tenant.
Landlord’s approval of the Tenant’s Plans shall constitute approval of Tenant’s
design concept only and shall in no event be deemed a representation or warranty
by Landlord as to whether the Tenant’s Plans comply with any and all
requirements of Laws applicable to the Tenant’s Plans and Tenant’s Work.
     In the performance of Tenant’s Work, Tenant shall comply with all
applicable laws, codes and regulations. Tenant shall obtain all permits,
certificates and other governmental approvals from all governmental entities
having jurisdiction thereover which are necessary for the prosecution and
completion of Tenant’s Work. Tenant’s Work shall include, but not be limited to,
the cost of all permits and governmental inspections, all architectural and
engineering fees, the preparation and delivery to Landlord of a complete set of
“as-built” plans showing Tenant’s Work, in hard copy and an acceptable
electronic version thereof (which “as-built” plans shall be delivered to
Landlord not later than the tenth (10th) day following the completion of
Tenant’s Work).
     Prior to commencing Tenant’s Work, Tenant shall provide to Landlord the
name and address of each contractor and subcontractor which Tenant intends to
employ to perform Tenant’s Work, the use of which subcontractors and contractors
shall be subject to Landlord’s prior written approval, which shall not be
unreasonably withheld, conditioned or delayed if (1) the contractor or
subcontractor is properly licensed, (2) Landlord has had no prior experience
with such contractor or subcontractor which was unsatisfactory to Landlord or

15



--------------------------------------------------------------------------------



 



any of Landlord’s affiliates and (3) Landlord knows of no prior unsatisfactory
experience that a third party has had with such contractor or subcontractor.
Prior to the commencement of any of Tenant’s Work, Tenant shall deliver to
Landlord, with respect to each contractor and subcontractor which Tenant intends
to employ to perform any of Tenant’s Work, a certificate of insurance from each
such contractor or subcontractor specifying Landlord as a named insured and
evidencing that each such contractor or subcontractor has obtained the insurance
coverages set forth in clauses (1), (4), (5) and (6) of Section 13.2 of this
Lease. Said contractors and subcontractors shall also comply with other
reasonable industry requirements of Landlord.
     9.2 Tenant shall not make or permit anyone to make any Alterations in or to
the Premises or the Building, without the prior written consent of Landlord,
which consent may be withheld or granted in Landlord’s sole and absolute
discretion. Notwithstanding the foregoing, Landlord shall not unreasonably
withhold its consent to any non-structural Alteration which Tenant may desire to
make to the Premises; provided, however, that Landlord shall retain sole and
absolute discretion to withhold its consent to any Alteration, whether
structural or non-structural, which may, in the sole and absolute judgment of
Landlord (i) adversely affect the marketability of the Premises, (ii) exceed the
capacity of, hinder the effectiveness of, interfere with, or will be connected
to the electrical, mechanical, heating, ventilating, air conditioning, or
plumbing systems of the Premises or the Building, or (iii) be visible from
outside the Premises. Notwithstanding the foregoing, Tenant shall have the
right, after providing at least ten (10) days prior written notice to Landlord,
but without the necessity of obtaining Landlord’s consent, to recarpet, repaint,
or to make purely “cosmetic” or “decorative” non-structural Alterations in and
to the Premises that (I) do not fall within clauses (i) through (iii) above,
(II) do not require the issuance of a building permit, and (III) with respect to
such “cosmetic” or “decorative” non-structural Alterations which consist of work
other than repainting or recarpeting, do not cost, when aggregated with all
other Alterations made during the previous twelve (12) months, more than ten
thousand dollars ($10,000.00). Any Alterations made by Tenant shall be made:
(a) in a good, workmanlike, first-class and prompt manner; (b) using new
materials only; (c) by a contractor, on days, at times and under the supervision
of an architect approved in writing by Landlord; (d) in accordance with plans
and specifications prepared by an engineer or architect reasonably acceptable to
Landlord, which plans and specifications shall be approved in writing by
Landlord, and all third party architectural or engineering fees incurred by
Landlord in connection therewith shall be reimbursed by Tenant to Landlord as
additional rent to cover Landlord’s administrative expenses and overhead for
processing; (e) in accordance with all Laws and the requirements of any
insurance company insuring the Building or any portion thereof; (f) after having
obtained any required consent of the holder of any Mortgage; (g) after obtaining
public liability and worker’s compensation insurance policies approved in
writing by Landlord, which policies shall cover every person who will perform
any work with respect to such Alteration; and (h) upon request, after Tenant has
delivered to Landlord documentation reasonably satisfactory to Landlord
evidencing Tenant’s financial ability to complete the Alteration in accordance
with the provisions of this Lease. Solely with respect to the original
improvement of the Premises by Tenant which is described in Section 9.1. hereof,
Prior to each payment to any contractor, subcontractor, laborer, or material
supplier for all work, labor, and services to be performed and materials to be
furnished in connection with Alterations, Tenant shall obtain and deliver to
Landlord written, waivers of mechanics’ and materialmen’s liens (or partial
waivers thereof, as applicable) against the Premises and the Building, which may
be conditioned upon payment of a specific amount of money, from all proposed
contractors, subcontractors, laborers and material suppliers for all work, labor
and services performed and materials furnished in connection with Alterations to
the extent the costs thereof have been paid and, at a minimum, through the
previous invoice submitted for payment. If any lien (or a petition to establish
such lien) is filed in connection with any Alteration, such lien (or petition)
shall be discharged by Tenant within ten (10) days thereafter, at Tenant’s sole
cost and expense, by the payment thereof or by the filing of a bond acceptable
to Landlord. If Landlord gives its consent to the making of any Alteration, such
consent shall not be deemed to be an agreement or consent by Landlord to subject
its interest in the Premises or the Building to any liens which may be filed in
connection therewith. All Alterations involving structural, electrical,
mechanical or plumbing work, the heating, ventilation and air conditioning
system of the Premises or the Building, and the roof of the Building shall, at
Landlord’s election, be performed by Landlord’s designated contractor or
subcontractor at Tenant’s expense. Whether or not Landlord performs such work,
then Landlord’s property manager shall be paid additional rent in an amount
equal to five percent (5%) of the cost of such work

16



--------------------------------------------------------------------------------



 



which is other than “cosmetic” or “decorative” non-structural Alterations the
cost of which, when aggregated with all other Alterations made during the
previous twelve (12) months, is not more than Ten Thousand Dollars ($10,000.00),
any recarpeting and any repainting; provided, however, that with respect to
Tenant’s Work, Tenant shall pay to Landlord the Tenant’s Work Coordination Fee
in lieu of such five percent (5%) fee to Landlord’s property manager. Promptly
after the completion of an Alteration, Tenant at its expense shall deliver to
Landlord three (3) sets of accurate as-built drawings showing such Alteration in
place. Tenant shall reimburse Landlord, its employees and agents for (as
additional rent), and shall indemnify, defend upon request and hold them
harmless from and against all costs, damages, claims, liabilities, expenses
(including attorneys’ fees), losses, penalties and court costs suffered by or
claimed against them, directly or indirectly, based on or arising out of in
whole or in part, the construction or installation of Alterations.
          9.3 If any Alterations are made without the prior written consent of
Landlord, Landlord shall have the right at Tenant’s expense to remove and
correct such Alterations and restore the Premises and the Building to their
condition immediately prior thereto, or to require Tenant to do the same. All
Alterations to the Premises or the Building made by either party shall
immediately become the property of Landlord and shall remain upon and be
surrendered with the Premises as a part thereof at the expiration or earlier
termination of the Lease Term; provided, however, that (a) if Tenant is not in
default under this Lease, then Tenant shall have the right to remove, prior to
the expiration or earlier termination of the Lease Term, all movable furniture,
furnishings and equipment (including trade fixtures) installed in the Premises
solely at the expense of Tenant, and (b) Tenant shall remove all Alterations and
other items in the Premises or the Building which Landlord designates in writing
for removal. Notwithstanding the foregoing, Tenant, upon submitting its request
to Landlord to make Alterations, shall have the right to request therein that
Landlord specify whether and to what extent Landlord will require Tenant to
remove the Alterations in question at the end of the Term, provided that Tenant
refers therein to the provisions of this Section 9.3. If Tenant shall fail to
request such information in its request to make any Alterations, such right
shall be deemed null and void as to the Alterations in question, and all such
Alterations shall thereafter be subject to the exercise of Landlord’s right and
to tenant’s obligations set forth in the first sentence of this Section 9.3. If
Tenant submits it request for such information in accordance with the foregoing
provisions and Landlord consents to the Alterations requested, Landlord shall,
together with its consent, specify in writing whether and to what extent it will
require Tenant to remove the Alterations in question at the end of the Term, and
if Landlord fails so to specify, Tenant shall have no further obligation to
remove the Alterations which were the subject of Tenant’s request. Landlord
shall have the right at Tenant’s expense to repair all damage and injury to the
Premises or the Building caused by such removal or to require Tenant to do the
same. If such furniture, furnishings and equipment are not removed by Tenant
prior to the expiration or earlier termination of the Lease Term, the same shall
at Landlord’s option become the property of Landlord and shall be surrendered
with the Premises as a part thereof; provided, however, that Landlord shall have
the right at Tenant’s expense to remove from the Premises such furniture,
furnishings and equipment and any Alteration which Landlord designates in
writing for removal or to require Tenant to do the same. If Tenant fails to
return the Premises to Landlord as required by this Section, then Tenant shall
pay to Landlord, as additional rent, all costs (including a construction
management fee) incurred by Landlord in effecting such return.
ARTICLE X
SIGNS
     10.1 Landlord will, at Landlord’s cost, list Tenant’s name in the Building
directory, together with a number of listings on such directory which is equal
to a fraction, the numerator of which is the number of square feet of rentable
area in the Premises and the denominator of which is the number of square feet
of office rentable area in the Building on the Lease Commencement Date, and
Landlord shall provide Building standard signage on one suite entry door of the
Premises. Except for any sign on the interior of the Premises which is not
visible from outside of the Premises, no other sign, advertisement or notice
referring to Tenant shall be inscribed, painted, affixed or otherwise displayed
on any part of the exterior or interior of the Building (including windows and
doors) without the prior written approval of Landlord, which may be granted or
withheld in Landlord’s sole and absolute

17



--------------------------------------------------------------------------------



 



discretion. If any such item that has not been approved by Landlord is so
displayed, then Landlord shall have the right to remove such item at Tenant’s
expense or to require Tenant to do the same. Landlord reserves the right to
install and display signs, advertisements and notices on any part of the
exterior or interior of the Building.
     Tenant, at Tenant’s sole cost and expense, shall have the right to place
signage in the Common Areas of the floor of the Building on which the Premises
are located and on or adjacent to the suite entries to the Premises, in
locations mutually agreed upon by Landlord and Tenant, each acting in their
reasonable discretion, the design, size, quality, and method of fabrication of
which shall be subject to the prior written approval of Landlord, which may be
granted or withheld in Landlord’s sole and absolute discretion. In addition,
Tenant shall be permitted to place signage on the outdoor marquee serving the
Building, the design, size, quality, location, color and method of fabrication
of which shall all be subject to the prior written approval of Landlord, which
may be granted or withheld in Landlord’s sole and absolute discretion.
ARTICLE XI
SECURITY DEPOSIT
     11.1 Simultaneously with Tenant’s execution of this Lease, Tenant shall
deposit with Landlord the Security Deposit Amount (as defined in Section 1.9
hereof) as a security deposit which shall be security for the performance by
Tenant of all of Tenant’s obligations, covenants, conditions and agreements
under this Lease. Landlord shall not be required to maintain such security
deposit in a separate account. Within approximately thirty (30) days after the
later of the expiration or earlier termination of the Lease Term or Tenant’s
vacating the Premises, Landlord shall return such security deposit to Tenant,
together with interest thereon, the amount of which interest shall be the amount
which is earned by Landlord with respect to the Security Deposit Amount in the
interest-bearing account in which Landlord shall maintain such Security Deposit
Amount, which account shall be determined by Landlord in its sole and absolute
discretion, less such portion thereof as Landlord shall have appropriated to
satisfy any of Tenant’s obligations, or any default by Tenant, under this Lease.
If there shall be any default under this Lease by Tenant, then Landlord shall
have the right, but shall not be obligated, to use, apply or retain all or any
portion of the security deposit for the payment of any (a) Base Rent, additional
rent or any other sum as to which Tenant is in default, or (b) amount Landlord
may spend or become obligated to spend, or for the compensation of Landlord for
any losses incurred, by reason of Tenant’s default (including, but not limited
to, any damage or deficiency arising in connection with the reletting of the
Premises). If any portion of the security deposit is so used or applied, then
within three (3) business days after Landlord gives written notice to Tenant of
such use or application, Tenant shall deposit with Landlord cash in an amount
sufficient to restore the security deposit to the original Security Deposit
Amount, and Tenant’s failure to do so shall constitute an Event of Default under
this Lease.
     11.2 Tenant shall have the right to deliver to Landlord an unconditional,
irrevocable letter of credit in substitution for the cash security deposit,
subject to the following terms and conditions. Such letter of credit shall be
(a) in form and substance satisfactory to Landlord in its sole discretion;
(b) at all times equal to the Security Deposit Amount (as defined in Section 1.9
hereof), and shall permit multiple draws without a corresponding reduction in
the amount of the letter of credit (which requirement may also be satisfied by
Tenant delivering to Landlord, within five (5) business days following the draw
by Landlord on the letter of credit, either (i) a replacement letter of credit
in the full amount of the Security Deposit Amount or (ii) an additional letter
of credit in the amount which the existing letter of credit was reduced as a
result of the draw by Landlord upon such letter of credit); (c) issued by a
commercial bank acceptable to Landlord in its sole and absolute discretion from
time to time and located in the Washington, D.C. metropolitan area and capable
of being drawn upon in the Washington, D.C. metropolitan area; (d) made payable
to, and expressly transferable and assignable at no charge by, the owner from
time to time of the Building (which transfer/assignment shall be conditioned
only upon the execution of a written document in connection therewith);
(e) payable at sight upon presentment to a local branch of the issuer of a
simple sight draft or certificate stating that Tenant is in default under this
Lease and the amount that Landlord is owed in connection

18



--------------------------------------------------------------------------------



 



therewith; (f) of a term not less than one year; and (g) at least thirty
(30) days prior to the then current expiration date of such letter of credit,
either (1) renewed (or automatically and unconditionally extended) from time to
time through the ninetieth (90th) day after the expiration of the Lease Term, or
(2) replaced with cash equal to the Security Deposit Amount. Notwithstanding
anything in this Lease to the contrary, any cure or grace periods set forth in
Section 19.1 shall not apply to any of the foregoing, and, specifically, if
Tenant fails to timely comply with the requirements of subsection (g) above,
then Landlord shall have the right to immediately draw upon the letter of credit
and apply the proceeds to the security deposit, and Landlord shall notify Tenant
of such draw for informational purposes only and not as a condition of making
such draw. Each letter of credit shall be issued by a commercial bank that has a
credit rating with respect to certificates of deposit, short term deposits or
commercial paper of at least P-2 (or equivalent) by Moody’s Investor Service,
Inc., or at least A-2 (or equivalent) by Standard & Poor’s Corporation, and
shall be otherwise acceptable to Landlord in its sole and absolute discretion.
If the issuer’s credit rating is reduced below P-2 (or equivalent) by Moody’s
Investors Service, Inc. or below A-2 (or equivalent) by Standard & Poor’s
Corporation, or if the financial condition of such issuer changes in any other
materially adverse way, then Landlord shall have the right to require that
Tenant obtain from a different issuer a substitute letter of credit that
complies in all respects with the requirements of this Section 11.2, and
Tenant’s failure to obtain such substitute letter of credit within ten (10) days
following Landlord’s written demand therefor (with no other notice or cure or
grace period being applicable thereto, notwithstanding anything in this Lease to
the contrary) shall entitle Landlord to immediately draw upon the then existing
letter of credit in whole or in part, without notice to Tenant. In the event the
issuer of any letter of credit held by Landlord is placed into receivership or
conservatorship by the Federal Deposit Insurance Corporation, or any successor
or similar entity, then, effective as of the date such receivership or
conservatorship occurs, said letter of credit shall be deemed to not meet the
requirements of this Section 11.2, and, within ten (10) days thereof, Tenant
shall replace such letter of credit with other collateral acceptable to Landlord
in its sole and absolute discretion (and Tenant’s failure to do so shall,
notwithstanding anything in this Lease to the contrary, constitute an Event of
Default for which there shall be no notice or grace or cure periods being
applicable thereto other than the aforesaid ten (10) day period). Any failure or
refusal of the issuer to honor the letter of credit shall be at Tenant’s sole
risk and shall not relieve Tenant of its obligations hereunder with respect to
the security deposit.
     11.3 In the event of any purchase or other transfer of Landlord’s interest
in the Property (other than to the holder of a Mortgage) Landlord shall transfer
the security deposit to the purchaser or other transferee of Landlord’s interest
in the Property, then Tenant shall look only to such purchaser or transferee for
the return of the Security Deposit Amount, and Landlord shall be released from
all liability to Tenant for the return of such Security Deposit Amount. Landlord
shall notify Tenant of any such transfer of the Security Deposit Amount for
informational purposes only and not as a condition of such transfer. Tenant
acknowledges that the holder of any Mortgage shall not be liable for the return
of any Security Deposit Amount made by Tenant hereunder unless such holder
actually receives such security deposit. Tenant shall not pledge, mortgage,
assign or transfer the Security Deposit Amount or any interest therein.
     11.4 Within ten (10) days after Landlord’s request, Tenant shall submit to
Landlord an audited financial statement covering the preceding calendar year,
which has been prepared in accordance with generally accepted accounting
principles by an independent certified public accountant; provided, however,
that if at the time of Landlord’s request, an audited financial statement
covering the preceding calendar year has not yet been prepared, then Tenant
shall furnish Landlord, within ten (10) days after Landlord’s request, a
financial statement covering the preceding calendar year which is certified by
the then chief financial officer of Tenant or President of Tenant as being true
and correct and shall thereafter furnish Landlord with a copy of Tenant’s
audited financial statement covering the preceding calendar year within five
(5) business days after Tenant receives same or ninety (90) days following the
end of such preceding calendar year, whichever is earlier.

19



--------------------------------------------------------------------------------



 



ARTICLE XII
INSPECTION
     12.1 At all times Tenant shall permit Landlord, its agents and
representatives, and the holder of any Mortgage, to enter the Premises without
charge therefor and without diminution of the rent payable by Tenant in order to
examine, inspect or protect the Premises and the Building, to make such
alterations and/or repairs as in the sole and absolute judgment of Landlord may
be deemed necessary or desirable, or to exhibit the same (i) during the last
twelve (12) months of the Lease Term, to brokers and prospective tenants, and
(ii) at any other time, to lenders, purchasers and others. Except in the event
of an emergency, Landlord shall provide advance notice to Tenant and endeavor to
minimize disruption to Tenant’s normal business operations in the Premises in
connection with any such entry.
ARTICLE XIII
INSURANCE
     13.1 Tenant shall not conduct or permit to be conducted any activity, or
place or permit to be placed any equipment or other item in or about the
Premises or the Building, which will in any way increase the rate of fire
insurance or other insurance on the Building. If any increase in the rate of
fire insurance or other insurance is due to any activity, equipment or other
item of Tenant, then (whether or not Landlord has consented to such activity,
equipment or other item) Tenant shall pay as additional rent due hereunder the
amount of such increase; provided, however, that Tenant shall not be obligated
to pay the amount of such increase if Tenant is then using the Premises solely
for the use permitted by this Lease and in accordance with all of the provisions
of this Lease and all applicable Laws and governmental regulations. The
statement of any applicable insurance company or insurance rating organization
(or other organization exercising similar functions in connection with the
prevention of fire or the correction of hazardous conditions) that an increase
is due to any such activity, equipment or other item shall be conclusive
evidence thereof.
     13.2 Throughout the Lease Term, Tenant shall obtain and maintain
(1) commercial general liability insurance (written on an occurrence basis)
including contractual liability coverage insuring the obligations assumed by
Tenant under this Lease (including those set forth in Sections 6.3 and 15.2),
premises and operations coverage, broad form property damage coverage and
independent contractors coverage, and containing an endorsement for personal
injury, (2) business interruption insurance, (3) all-risk property insurance,
(4) comprehensive automobile liability insurance (covering automobiles owned by
Tenant, if any), (5) worker’s compensation insurance, and (6) employer’s
liability insurance. Such commercial general liability insurance shall be in
minimum amounts typically carried by prudent tenants engaged in similar
operations, but in no event shall be in an amount less than Two Million Dollars
($2,000,000) combined single limit per occurrence with a Four Million Dollar
($4,000,000) annual aggregate. Such business interruption insurance shall be in
minimum amounts typically carried by prudent tenants engaged in similar
operations, but in no event shall be in an amount less than the Base Rent then
in effect during any Lease Year. Such property insurance shall be in an amount
not less than that required to replace all of the original tenant improvements
installed in the Premises pursuant to Exhibit B, all Alterations and all other
contents of the Premises (including, without limitation, Tenant’s trade
fixtures, decorations, furnishings, equipment and personal property). Such
automobile liability insurance shall be in an amount not less than One Million
Dollars ($1,000,000) bodily injury and property damage for each accident. Such
worker’s compensation insurance shall carry minimum limits as defined by the law
of the jurisdiction in which the Building is located (as the same may be amended
from time to time) but not less than Five Hundred Thousand Dollars ($500,000)
for each accident. Such employer’s liability insurance shall be in an amount not
less than One Million Dollars ($1,000,000) for each accident, One Million
Dollars ($1,000,000) disease-policy limit, and One Million Dollars ($1,000,000)
disease-each employee.

20



--------------------------------------------------------------------------------



 



     (a) All such insurance shall: (1) be issued by a company that is licensed
to do business in the jurisdiction in which the Building is located, that has
been approved in advance by Landlord and that has a rating equal to or exceeding
A:XI from Best’s Insurance Guide (it being agreed that Landlord hereby approves
Tenant’s existing insurer, The Hartford Underwriters Insurance Company, provided
that it’s Best’s Insurance Guide rating is not reduced from its rating as of the
date of this Lease); (2) name Landlord, the managing agent of the Building and
the holder of any Mortgage as additional insureds/loss payees (as applicable);
(3) contain an endorsement that such policy shall remain in full force and
effect notwithstanding that the insured may have waived its right of action
against any party prior to the occurrence of a loss (Tenant hereby waiving its
right of action and recovery against and releasing Landlord and its employees
and agents from any and all liabilities, claims and losses for which they may
otherwise be liable to the extent Tenant is covered by insurance carried or
would have been covered by insurance it is required to carry under this Lease);
(4) provide that the insurer thereunder waives all right of recovery by way of
subrogation against Landlord, its partners, agents, employees, and
representatives, in connection with any loss or damage covered by such policy;
(5) be acceptable in form and content to Landlord; (6) be primary and
non-contributory; (7) contain an endorsement for cross liability (or an
equivalent provision) and severability of interests, if there are multiple named
insureds on such insurance; and (8) provide for a certificate of insurance with
standard language whereby the insurer undertakes to notify the certificate
holder in writing thirty (30) days prior to cancellation, failure to renew,
reduction of amount of insurance or change in coverage. No such policy shall
contain any deductible provision except as otherwise approved in writing by
Landlord, which approval shall not be unreasonably withheld. Landlord reserves
the right from time to time to require Tenant to obtain higher minimum amounts
or different types of insurance if it becomes customary for other landlords of
first-class office buildings in the Washington, D.C., metropolitan area to
require similar sized tenants in similar industries to carry insurance of such
higher minimum amounts or of such different types of insurance. Tenant shall
deliver a certificate (on Acord Form 27) of all such insurance and receipts
evidencing payment therefor (and, upon request, copies of all required insurance
policies, including endorsements and declarations) to Landlord concurrently with
Tenant’s execution of this Lease and at least annually thereafter. Tenant shall
give Landlord immediate notice in case of fire, theft or accident in the
Premises, and in the case of fire, theft or accident in the Building if
involving Tenant, its agents, employees or Invitees. Neither the issuance of any
insurance policy required under this Lease nor the minimum limits specified
herein shall be deemed to limit or restrict in any way Tenant’s liability
arising under or out of this Lease.
     13.3 Landlord agrees to carry and maintain all-risk property insurance
(with replacement cost coverage) covering the Building and Landlord’s property
therein in an amount required by its insurance company to avoid the application
of any coinsurance provision and as Landlord reasonably deems appropriate, based
upon coverages carried by landlords of comparable buildings in Montgomery
County, Maryland. Landlord hereby waives its right of recovery against Tenant
and releases Tenant from any and all liabilities, claims and losses for which
Tenant may otherwise be liable to the extent Landlord is covered by property
insurance therefor. Landlord shall use reasonable efforts to secure a waiver of
subrogation endorsement from its insurance carrier. Landlord also agrees to
carry and maintain commercial general liability insurance in limits it
reasonably deems appropriate (but in no event less than the limits required of
Tenant pursuant to Section 13.2) and as Landlord reasonably deems appropriate,
based upon coverages carried by landlords of comparable buildings in Montgomery
County, Maryland.
ARTICLE XIV
SERVICES AND UTILITIES
     14.1 Subject to Tenant’s performance of its obligations specified in this
Lease, Landlord shall provide the following services in a manner consistent with
the manner in which such services are provided in comparable multi-story office
buildings in Montgomery County, Maryland, taking into account the age, finishes
on the Lease Commencement Date, method of construction and system design of the
Building and of such comparable buildings: (a) Landlord will furnish to the
Premises air-conditioning and heating during the seasons they are required in

21



--------------------------------------------------------------------------------



 



Landlord’s reasonable judgment; and (b) Landlord will provide janitorial service
on Monday through Friday after 5:00 p.m. (or, at Landlord’s option, Sunday
through Thursday) only (excluding legal holidays) in accordance with the
cleaning specifications which are attached hereto as Exhibit G, electricity
sufficient for lighting purposes and normal office use only, hot and cold water
for lavatory purposes and cold water for drinking purposes, elevator service
(with at least one (1) elevator in operation at all times, except in the event
of an emergency), and exterior window-cleaning service. Landlord shall not be
liable for any failure to maintain comfortable atmosphere conditions in all or
any portion of the Premises due to excessive heat generated by any equipment or
machinery installed by Tenant (with or without Landlord’s consent), due to any
adverse impact that Tenant’s furniture, equipment, machinery or millwork may
have upon the delivery of HVAC to the Premises or due to the occupancy load. If
Tenant requires air-conditioning or heat beyond the Building Hours, then
Landlord will furnish the same, provided Tenant gives Landlord sufficient
advance notice of such requirement. Tenant shall pay, as additional rent, for
such extra service in accordance with Landlord’s then-current schedule, which
shall reflect Landlord’s cost of providing such service, including labor, cost
of electricity, wear and tear on equipment, and an allowance to cover general
overhead. If the same after-hours service is also requested by other tenants on
the same floor as Tenant, the charge therefor to each tenant requesting such
after-hours service shall be a pro-rated amount based upon the square footage of
the leased premises of all tenants on the same floor requesting such after-hours
services. Notwithstanding anything above to the contrary, Tenant shall have
access to the Building twenty-four (24) hours per day each day of the year
(except in the event of an emergency). Landlord shall provide and install
replacement tubes for Building standard fluorescent light fixtures (subject to
reimbursement pursuant to Article V); all other bulbs and tubes for the Premises
shall be provided and installed by Tenant at Tenant’s expense.
     14.2 Landlord may install checkmeters to electrical circuits serving
Tenant’s equipment to verify that Tenant is not consuming excessive electricity.
If such checkmeters indicate that Tenant’s electricity consumption is excessive,
then Landlord may install at Tenant’s expense submeters to ascertain Tenant’s
actual electricity consumption, and Tenant shall thereafter pay for such
consumption at the then-current price per kilowatt hour charged Landlord by the
utility, as well as the cost of the checkmeters. Tenant’s electricity
consumption shall be deemed excessive if the electricity consumption in the
Premises per square foot of rentable area (including, without limitation,
electricity consumed in connection with outlets and lighting use) during any
billing period exceeds the average electricity consumption per square foot of
rentable area during the same period for typical, similarly situated tenants in
the Building, as reasonably calculated by Landlord.
     14.3 Tenant shall reimburse Landlord for the cost of any excess water,
sewer and chiller usage in the Premises. Excess usage shall mean the excess of
the estimated usage in the Premises (per square foot of rentable area) during
any billing period over the average usage (per square foot of rentable area)
during the same period for the entire Building, as reasonably calculated by
Landlord.
     14.4 Landlord shall not have any liability to Tenant, and Tenant shall not
be entitled to terminate this Lease or receive a rent abatement, in the event of
Landlord’s failure or inability to furnish any of the utilities or services
required to be furnished by Landlord hereunder; provided, however, that Landlord
shall use reasonable efforts to restore such failure or inability so long as
such failure or inability is within Landlord’s reasonable control and if
(a) such failure or inability is the result of Landlord’s negligent or willful
misconduct, (b) Landlord is not proceeding diligently to correct such failure or
inability, (c) all or substantially all of the Premises is rendered unusable by
Tenant for a continuous period of ten (10) consecutive business days after
Tenant gives Landlord written notice thereof, and (d) Tenant does not in fact
use the Premises for its business purposes during such period, then, so long as
Tenant is not in default under this Lease, Tenant shall be entitled to an
abatement of the Base Rent payable hereunder for the period beginning on the day
after such ten (10) business day period ends and continuing until the use of the
Premises is restored to Tenant.
     14.5 Tenant agrees that (a) it shall not install or operate in the Premises
any equipment or other machinery that, in the aggregate, will cause Tenant to
use more electrical power than is described on Exhibit E attached hereto and
made a part hereof and (b) Tenant shall not place any load upon the floor of the
Premises which

22



--------------------------------------------------------------------------------



 



exceeds the following per square foot load which Landlord has been advised that
the floor in the Premises was designed to carry: eighty (80) pounds per square
foot for live loads and twenty (20) pounds per square foot for dead loads.
ARTICLE XV
LIABILITY OF LANDLORD
     15.1 Except as otherwise specifically provided for in this Section,
Landlord, its employees and agents shall not be liable to Tenant, any Invitee or
any other person or entity for any damage (including indirect and consequential
damage), injury, loss or claim (including claims for the interruption of or loss
to business) based on or arising out of any cause whatsoever (except as
otherwise provided in this Section), including without limitation the following:
repair to any portion of the Premises or the Building; interruption in the use
of the Premises or any equipment therein; any accident or damage resulting from
any use or operation (by Landlord, Tenant or any other person or entity) of
elevators or heating, cooling, electrical, sewerage or plumbing equipment or
apparatus; termination of this Lease by reason of damage to the Premises or the
Building; any fire, robbery, theft, vandalism, mysterious disappearance or any
other casualty; actions of any other tenant of the Building or of any other
person or entity; failure or inability to furnish any service specified in this
Lease; and except with respect to actual damages (but in no event any
consequential or special damages) resulting from the gross negligence or willful
misconduct of Landlord or any of its employees or agents, leakage in any part of
the Premises or the Building from water, rain, ice or snow that may leak into,
or flow from, any part of the Premises or the Building, or from drains, pipes or
plumbing fixtures in the Premises or the Building. If any condition exists which
may be the basis of a claim of constructive eviction, then Tenant shall give
Landlord written notice thereof and a reasonable opportunity to correct such
condition, and in the interim Tenant shall not claim that it has been
constructively evicted or is entitled to a rent abatement. Any property placed
by Tenant or any Invitee in or about the Premises or the Building shall be at
the sole risk of Tenant, and Landlord shall not in any manner be held
responsible therefor. Any person receiving an article delivered for Tenant shall
be acting as Tenant’s agent for such purpose and not as Landlord’s agent. For
purposes of this Article, the term “Building” shall be deemed to include the
Land. Notwithstanding the foregoing provisions of this Section, Landlord shall
not be released from liability to Tenant for any physical injury to any natural
person caused by Landlord’s negligence or willful misconduct to the extent such
injury is not covered by insurance (a) carried by Tenant or such person, or
(b) required by this Lease to be carried by Tenant; provided, however, that
Landlord shall not under any circumstances be liable for any consequential or
indirect damages.
     15.2 Subject to the provisions of Section 13.3 hereof, Tenant shall
reimburse Landlord, its employees and agents for (as additional rent), and shall
indemnify, defend upon request and hold them harmless from and against all
costs, damages, claims, liabilities, expenses (including attorneys’ fees),
losses, penalties and court costs (collectively, “damages”) suffered by or
claimed against them, directly or indirectly, based on or arising out of, in
whole or in part, (a) use and occupancy of the Premises or the business
conducted therein, (b) any act or omission of Tenant or any of its agents,
employees or contractors, (c) any breach of Tenant’s obligations under this
Lease, including failure to comply with Laws or surrender the Premises upon the
expiration or earlier termination of the Lease Term, or (d) any act or omission
by Tenant or any of its agents, employees or contractors during any entry upon
the Land prior to the Lease Commencement Date, except to the extent any such
damages are directly caused by Landlord’s gross negligence or willful
misconduct.
     15.3 No landlord hereunder shall be liable for any obligation or liability
based on or arising out of any event or condition occurring during the period
that such landlord was not the owner of the Building or a landlord’s interest
therein. Within ten (10) business days after request, Tenant shall attorn to
such transferee and execute, acknowledge and deliver any document submitted to
Tenant confirming such attornment.
     15.4 Tenant shall not have the right to set off, recoup, abate (except as
specifically provided herein) or deduct any amount allegedly owed to Tenant
pursuant to any claim against Landlord from any rent or other sum

23



--------------------------------------------------------------------------------



 



payable to Landlord. Tenant’s sole remedy for recovering upon such claim shall
be to institute an independent action against Landlord, which action shall not
be consolidated with any action of Landlord.
     15.5 If Tenant or any Invitee is awarded a money judgment against Landlord,
then recourse for satisfaction of such judgment shall be limited to execution
against Landlord’s estate and interest in the Building (which shall include any
insurance proceeds payable by Landlord’s insurance carrier to Tenant as a result
of a claim by Tenant) and Landlord’s operating account for the Building. No
other asset of Landlord, any partner, director, member, officer or trustee of
Landlord (each, an “officer”) or any other person or entity shall be available
to satisfy or be subject to such judgment, nor shall any officer or other person
or entity be held to have personal liability for satisfaction of any claim or
judgment against Landlord or any officer.
ARTICLE XVI
RULES
     16.1 Tenant and Invitees shall at all times abide by and observe the rules
specified in Exhibit C. Tenant and Invitees shall also abide by and observe any
other rule that Landlord may promulgate from time to time for the operation and
maintenance of the Building, provided that notice thereof is given and such rule
is not inconsistent with the provisions of this Lease, does not increase
Tenant’s monetary obligations hereunder in more than a de minimis way and is
generally applicable to all office tenants in the Buildings. All rules shall be
binding upon Tenant and enforceable by Landlord as if they were contained
herein. Nothing contained in this Lease shall be construed as imposing upon
Landlord any duty or obligation to enforce such rules, or the terms, conditions
or covenants contained in any other lease, as against any other tenant, and
Landlord shall not be liable to Tenant for the violation of such rules by any
other tenant or its employees, agents, assignees, subtenants, invitees or
licensees. Landlord shall use reasonable efforts not to enforce any rule or
regulation in a manner which unreasonably discriminates among similarly situated
tenants.
ARTICLE XVII
DAMAGE OR DESTRUCTION
     17.1 If the Premises or the Building are totally or partially damaged or
destroyed thereby rendering the Premises totally or partially inaccessible or
unusable, then Landlord shall diligently repair and restore the Premises and the
Building to substantially the same condition they were in prior to such damage
or destruction (except as otherwise set forth below); provided, however, that if
in Landlord’s judgment such repair and restoration cannot be completed within
one hundred eighty (180) days after the occurrence of such damage or destruction
(taking into account the time needed for effecting a satisfactory settlement
with any insurance company involved, removal of debris, preparation of plans and
issuance of all required governmental permits), then Landlord or Tenant shall
have the right to terminate this Lease by giving written notice of termination
to the other party within sixty (60) days after the occurrence of such damage or
destruction. If this Lease is terminated pursuant to this Article, then rent
shall be apportioned (based on the portion of the Premises which is usable after
such damage or destruction) and paid to the date of termination. If this Lease
is not terminated as a result of such damage or destruction, then until such
repair and restoration of the Premises are substantially complete, Tenant shall
be required to pay rent only for the portion of the Premises that is usable
while such repair and restoration are being made; provided, however, that if
such damage or destruction was caused by the act or omission of Tenant or any of
its employees, agents or contractors or, to the extent covered by insurance, any
Invitee, then Tenant shall not be entitled to any such rent reduction. After
receipt of all insurance proceeds (including proceeds of insurance maintained by
Tenant), Landlord shall proceed with and bear the expenses of such repair and
restoration of the Premises and the Building; provided, however, that (a) if
such damage or destruction was caused by the gross negligence or any act of
willful misconduct on the part of Tenant or any of its employees, agents or
contractors or, to the extent covered by insurance, any Invitee, then Tenant
shall pay Landlord’s deductible and the amount by which such expenses exceed the
insurance proceeds, if

24



--------------------------------------------------------------------------------



 



any, actually received by Landlord on account of such damage or destruction,
(b) Tenant shall pay the amount by which the cost of restoring any item which
Landlord is required to restore and Tenant is required to insure exceeds the
insurance proceeds received with respect thereto, and (c) Landlord shall not be
required to repair or restore any of the original tenant improvements installed
pursuant to Exhibit B, any Alterations or any other contents of the Premises
(including, without limitation, Tenant’s trade fixtures, decorations,
furnishings, equipment or personal property). Notwithstanding anything herein to
the contrary, Landlord shall have the right to terminate this Lease if
(1) insurance proceeds are insufficient to pay the full cost of such repair and
restoration, (2) the holder of any Mortgage fails or refuses to make such
insurance proceeds available for such repair and restoration, (3) zoning or
other applicable Laws or regulations do not permit such repair and restoration,
or (4) the Building is damaged by fire or casualty (whether or not the Premises
has been damaged) to such an extent that Landlord decides, in its sole and
absolute discretion, not to rebuild or reconstruct the Building.
ARTICLE XVIII
CONDEMNATION
     18.1 If one-third or more of the Premises, or the use or occupancy thereof,
shall be taken or condemned by any governmental or quasi-governmental authority
for any public or quasi-public use or purpose or sold under threat of such a
taking or condemnation, and such taking or condemnation would preclude Tenant’s
efficient conduct of its business operations in the Premises, (collectively,
“condemned”), then this Lease shall terminate on the day prior to the date title
thereto vests in such authority and rent shall be apportioned as of such date.
If less than one-third of the Premises or occupancy thereof is condemned, then
this Lease shall continue in full force and effect as to the part of the
Premises not so condemned, except that as of the date title vests in such
authority Tenant shall not be required to pay rent with respect to the part of
the Premises so condemned. Notwithstanding anything herein to the contrary, if
twenty-five percent (25%) or more of the Land or the Building is condemned, then
whether or not any portion of the Premises is condemned, Landlord shall have the
right to terminate this Lease as of the date title vests in such authority.
     18.2 All awards, damages and other compensation paid on account of such
condemnation shall belong to Landlord, and Tenant assigns to Landlord all rights
to such awards, damages and compensation. Tenant shall not make any claim
against Landlord or such authority for any portion of such award, damages or
compensation attributable to damage to the Premises, value of the unexpired
portion of the Lease Term, loss of profits or goodwill, leasehold improvements
or severance damages. Nothing contained herein, however, shall prevent Tenant
from pursuing a separate claim against the authority for relocation expenses and
for the value of furnishings, equipment and trade fixtures installed in the
Premises at Tenant’s expense and which Tenant is entitled pursuant to this Lease
to remove at the expiration or earlier termination of the Lease Term, provided
that such claim shall in no way diminish the award, damages or compensation
payable to or recoverable by Landlord in connection with such condemnation.
ARTICLE XIX
DEFAULT
     19.1 Each of the following shall constitute an “Event of Default”:
(a) Tenant’s failure to make when due any payment of the Base Rent, additional
rent or other sum; provided, however, that with respect to the first two
(2) such failures in any twelve (12) month period only, no Event of Default
shall be deemed to have occurred unless such failure continues for a period of
five (5) business days after Landlord delivers written notice thereof to Tenant;
(b) Tenant’s failure to perform or observe any covenant or condition of this
Lease not otherwise specifically described in this Section 19.1, which failure
continues for thirty (30) days after Landlord delivers written notice thereof to
Tenant; provided, however, that if the failure on the part of Tenant is not
capable of being cured within such 30-day period but Tenant expeditiously
commences to cure same and diligently proceeds with such cure, Tenant’s time to
cure such failure shall be extended for the time necessary to cure same, but in
no event longer than

25



--------------------------------------------------------------------------------



 



sixty (60) days, inclusive of the original 30-day period; provided, however,
that such cure period shall not be applicable if, in Landlord’s sole and
absolute discretion, such failure raises a life/safety issue with respect to the
Building or its occupants or visitors, including but not limited to, a threat of
personal injury or continuing physical injury to the Building, or if such
failure is affecting another tenant’s use or occupancy of the Building or its
premises; (c) Tenant’s abandonment of or failure to occupy continuously the
Premises without Landlord’s prior written consent; provided, however, that if
(i) Tenant gives Landlord at least thirty (30) days prior written notice that it
intends to vacate the Premises, (ii) Tenant pays the full amount of all Rent
when due under this Lease while the Premises are vacant, and (iii) Tenant leaves
the Premises in the condition required by this Lease and continues to maintain
the Premises in the condition required by this Lease throughout the remainder of
the Term, then, and in such event only, Tenant shall not be deemed to be in
default under this Section 19.1(g); (d) an Event of Bankruptcy as specified in
Article XX; (e) Tenant’s dissolution or liquidation; or (f) any Environmental
Default as specified in Section 6.3; (g) any subletting, assignment, transfer,
mortgage or other encumbrance of the Premises or this Lease not permitted by
Article VII.
     19.2 If there shall be an Event of Default (even if prior to the Lease
Commencement Date), then the provisions of this Section shall apply. Landlord
shall have the right, at its sole option, to terminate this Lease. In addition,
with or without terminating this Lease, Landlord may re-enter, terminate
Tenant’s right of possession and take possession of the Premises. The provisions
of this Article shall operate as a notice to quit, and Tenant hereby waives any
other notice to quit or notice of Landlord’s intention to re-enter the Premises
or terminate this Lease. If necessary, Landlord may proceed to recover
possession of the Premises under applicable Laws, or by such other proceedings,
including re-entry and possession, as may be applicable. If Landlord elects to
terminate this Lease and/or elects to terminate Tenant’s right of possession,
everything contained in this Lease on the part of Landlord to be done and
performed shall cease without prejudice, however, to Tenant’s liability for all
Base Rent, additional rent and other sums specified herein. Whether or not this
Lease and/or Tenant’s right of possession is terminated, Landlord shall have the
right, at its sole option, to terminate any renewal or expansion right contained
in this Lease and to grant or withhold any consent or approval pursuant to this
Lease in its sole and absolute discretion. Landlord may relet the Premises or
any part thereof, alone or together with other premises, for such term(s) (which
may extend beyond the date on which the Lease Term would have expired but for
Tenant’s default) and on such terms and conditions (which may include any
concessions or allowances granted by Landlord) as Landlord, in its sole and
absolute discretion, may determine, but Landlord shall not be liable for, nor
shall Tenant’s obligations hereunder be diminished by reason of, any failure by
Landlord to relet all or any portion of the Premises or to collect any rent due
upon such reletting. Whether or not this Lease and/or Tenant’s right of
possession is terminated or any suit is instituted, Tenant shall be liable for
any Base Rent, additional rent, damages or other sum which may be due or
sustained prior to such default, and for all costs, fees and expenses
(including, but not limited to, attorneys’ fees and costs, brokerage fees,
expenses incurred in enforcing any of Tenant’s obligations under the Lease or in
placing the Premises in first-class rentable condition, advertising expenses,
and any concessions or allowances granted by Landlord) incurred by Landlord in
pursuit of its remedies hereunder and/or in recovering possession of the
Premises and renting the Premises to others from time to time plus other actual
or consequential damages suffered or incurred by Landlord on account of Tenant’s
default (including, but not limited to, late fees or other charges incurred by
Landlord under any Mortgage). Tenant also shall be liable for additional damages
which at Landlord’s election shall be either one or a combination of the
following: (a) an amount equal to the Base Rent and additional rent due or which
would have become due from the date of Tenant’s default through the remainder of
the Lease Term, less the amount of rental, if any, which Landlord receives
during such period from others to whom the Premises may be rented (other than
any additional rent received by Landlord as a result of any failure of such
other person to perform any of its obligations to Landlord), which amount shall
be computed and payable in monthly installments, in advance, on the first day of
each calendar month following Tenant’s default and continuing until the date on
which the Lease Term would have expired but for Tenant’s default, it being
understood that separate suits may be brought from time to time to collect any
such damages for any month(s) (and any such separate suit shall not in any
manner prejudice the right of Landlord to collect any damages for any subsequent
month(s)), or Landlord may defer initiating any such suit until after the
expiration of the Lease Term (in which event such deferral shall not be
construed as a waiver of Landlord’s rights as set forth herein and Landlord’s
cause of action shall be deemed not to

26



--------------------------------------------------------------------------------



 



have accrued until the expiration of the Lease Term), and it being further
understood that if Landlord elects to bring suits from time to time prior to
reletting the Premises, Landlord shall be entitled to its full damages through
the date of the award of damages without regard to any Base Rent, additional
rent or other sums that are or may be projected to be received by Landlord upon
reletting of the Premises; or (b) an amount equal to the sum of (i) all Base
Rent, additional rent and other sums due or which would be due and payable under
this Lease as of the date of Tenant’s default through the end of the scheduled
Lease Term, plus (ii) all expenses (including broker and attorneys’ fees)
projected by Landlord to be incurred in connection with the reletting of the
Premises, minus (iii) any Base Rent, additional rent and other sums which Tenant
proves by a preponderance of the evidence would be received by Landlord upon
reletting of the Premises from the end of the vacancy period projected by
Landlord through the expiration of the scheduled Lease Term. Such amount shall
be discounted using a discount factor of five percent (5%), and such resulting
amount shall be payable to Landlord in a lump sum on demand, it being understood
that upon payment of such liquidated and agreed final damages, Tenant shall be
released from further liability under this Lease with respect to the period
after the date of such payment. Landlord may bring suit to collect any such
damages at any time after an Event of Default shall have occurred. In the event
Landlord relets the Premises together with other premises or for a term
extending beyond the scheduled expiration of the Lease Term, it is understood
that Tenant will not be entitled to apply any base rent, additional rent or
other sums generated or projected to be generated by either such other premises
or in the period extending beyond the scheduled expiration of the Lease Term
(collectively, the “Extra Rent”) against Landlord’s damages. Similarly in
proving the amount that would be received by Landlord upon a reletting of the
Premises as set forth in clause (iii) above, Tenant shall not take into account
the Extra Rent. The provisions contained in this Section shall be in addition
to, and shall not prevent the enforcement of, any claim Landlord may have
against Tenant for anticipatory breach of this Lease. Nothing herein shall be
construed to affect or prejudice Landlord’s right to prove, and claim in full,
unpaid rent accrued prior to termination of this Lease. If Landlord is entitled,
or Tenant is required, pursuant to any provision hereof to take any action upon
the termination of the Lease Term, then Landlord shall be entitled, and Tenant
shall be required, to take such action also upon the termination of Tenant’s
right of possession.
     19.3 Tenant hereby expressly waives, for itself and all persons claiming
by, through or under it, any right of redemption, re-entry or restoration of the
operation of this Lease under any present or future Law, including without
limitation any such right which Tenant would otherwise have in case Tenant shall
be dispossessed for any cause, or in case Landlord shall obtain possession of
the Premises as herein provided.
          (a) All rights and remedies of Landlord set forth in this Lease are
cumulative and in addition to all other rights and remedies available to
Landlord at law or in equity, including those available as a result of any
anticipatory breach of this Lease. The exercise by Landlord of any such right or
remedy shall not prevent the concurrent or subsequent exercise of any other
right or remedy. No delay or failure by Landlord to exercise or enforce any of
Landlord’s rights or remedies or Tenant’s obligations shall constitute a waiver
of any such rights, remedies or obligations. Landlord shall not be deemed to
have waived any default by Tenant unless such waiver expressly is set forth in a
written instrument signed by Landlord. If Landlord waives in writing any default
by Tenant, such waiver shall not be construed as a waiver of any covenant,
condition or agreement set forth in this Lease except as to the specific
circumstances described in such written waiver.
     19.4 If Landlord shall institute proceedings against Tenant and a
compromise or settlement thereof shall be made, then the same shall not
constitute a waiver of the same or of any other covenant, condition or agreement
set forth herein, nor of any of Landlord’s rights hereunder. Neither the payment
by Tenant of a lesser amount than the monthly installment of Base Rent,
additional rent or of any sums due hereunder nor any endorsement or statement on
any check or letter accompanying a check for payment of rent or other sums
payable hereunder shall be deemed an accord and satisfaction. Landlord may
accept the same without prejudice to Landlord’s right to recover the balance of
such rent or other sums or to pursue any other remedy. Notwithstanding any
request or designation by Tenant, Landlord may apply any payment received from
Tenant to any payment then due. No re-entry by Landlord, and no acceptance by
Landlord of keys from Tenant, shall be considered an acceptance of a surrender
of this Lease.

27



--------------------------------------------------------------------------------



 



     19.5 If Tenant fails to make any payment to any third party or to do any
act herein required to be made or done by Tenant in order to avoid the filing of
a lien against, or damage to, the Premises, the Building, the Complex or any
combination thereof or in order to avoid Landlord being in default under any
Mortgage (as hereinafter defined), then Landlord may, but shall not be required
to, make such payment or do such act. The taking of such action by Landlord
shall not be considered a cure of such default by Tenant or prevent Landlord
from pursuing any remedy it is otherwise entitled to in connection with such
default. If Landlord elects to make such payment or do such act, then all
expenses incurred by Landlord, plus interest thereon at a rate (the “Default
Rate”) equal to the greater of eighteen percent (18%) per annum or the rate per
annum which is three (3) whole percentage points higher than the prime rate
published in the Money Rates section of the Wall Street Journal, from the date
incurred by Landlord to the date of payment thereof by Tenant, shall constitute
additional rent due hereunder; provided, however, that nothing contained herein
shall be construed as permitting Landlord to charge or receive interest in
excess of the maximum rate then allowed by law.
     19.6 If Tenant fails to make any payment of Base Rent, additional rent or
any other sum on or before the date such payment is due and payable, then Tenant
shall pay to Landlord a late charge of five percent (5%) of the amount of such
payment; provided, however, that if any payment of Rent is not made on or before
the fourth (4th) day following the date on which payment is due on two occasions
during the Lease Term, then thereafter the aforesaid late fee shall be applied
to each subsequent required payment which is not received by the date on which
such payment is due, rather than deferring such late fee until after the fourth
(4th) day following the date on which such payment is due. In addition, such
payment and such late fee shall bear interest at the Default Rate from the date
such payment or late fee, respectively, became due to the date of payment
thereof by Tenant; provided, however, that nothing contained herein shall be
construed as permitting Landlord to charge or receive interest in excess of the
maximum rate then allowed by law. Such late charge and interest shall constitute
additional rent due hereunder without any notice or demand.
     19.7 [Intentionally omitted.]
     19.8 If more than one natural person or entity shall constitute Tenant,
then the liability of each such person or entity shall be joint and several. If
Tenant is a general partnership or other entity the partners or members of which
are subject to personal liability, then the liability of each such partner or
member shall be joint and several. No waiver, release or modification of the
obligations of any such person or entity shall affect the obligations of any
other such person or entity.
ARTICLE XX
BANKRUPTCY
     20.1 An “Event of Bankruptcy” is the occurrence with respect to any of
Tenant, a Guarantor or any other person liable for Tenant’s obligations
hereunder [including, without limitation, any general partner (or, if Tenant is
a limited liability company, any member of Tenant) of Tenant (a “General
Partner”)] of any of the following: (a) such person becoming insolvent, as that
term is defined in Title 11 of the United States Code (the “Bankruptcy Code”) or
under the insolvency laws of any state (the “Insolvency Laws”); (b) appointment
of a receiver or custodian for any property of such person, or the institution
of a foreclosure or attachment action upon any property of such person;
(c) filing by such person of a voluntary petition under the provisions of the
Bankruptcy Code or Insolvency Laws; (d) filing of an involuntary petition
against such person as the subject debtor under the Bankruptcy Code or
Insolvency Laws, which either (1) is not dismissed within thirty (30) days after
filing, or (2) results in the issuance of an order for relief against the
debtor; or (e) such person making or consenting to an assignment for the benefit
of creditors or a composition of creditors; (f) such person submitting (either
before or after execution hereof) to Landlord any financial statement containing
any material inaccuracy or omission; or (g) a decrease by fifty percent (50%) or
more of such person’s net worth below the net worth of such person as of the
date hereof. At any time upon not less than five (5) days’ prior written notice,
Tenant shall submit such information

28



--------------------------------------------------------------------------------



 



concerning the financial condition of any such person as Landlord may request.
Tenant warrants that all such information heretofore and hereafter submitted is
and shall be correct and complete.
     20.2 Upon occurrence of an Event of Bankruptcy, Landlord shall have all
rights and remedies available pursuant to Article XIX; provided, however, that
while a case (the “Case”) in which Tenant is the subject debtor under the
Bankruptcy Code is pending, Landlord’s right to terminate this Lease shall be
subject, to the extent required by the Bankruptcy Code, to any rights of Tenant
or its trustee in bankruptcy (collectively, “Trustee”) to assume or assume and
assign this Lease pursuant to the Bankruptcy Code. After the commencement of a
Case: (i) Trustee shall perform all post-petition obligations of Tenant under
this Lease; and (ii) if Landlord is entitled to damages (including, without
limitation, unpaid rent) pursuant to the terms of this Lease, then all such
damages shall be entitled to administrative expense priority pursuant to the
Bankruptcy Code. Any person or entity to which this Lease is assigned pursuant
to the Bankruptcy Code shall be deemed without further act or deed to have
assumed all of the obligations arising under this Lease on and after the date of
assignment, and any such assignee shall upon request execute and deliver to
Landlord an instrument confirming such assumption. Trustee shall not have the
right to assume or assume and assign this Lease unless Trustee promptly
(a) cures all defaults under this Lease, (b) compensates Landlord for damages
incurred as a result of such defaults, (c) provides adequate assurance of future
performance on the part of Trustee as debtor in possession or Trustee’s
assignee, and (d) complies with all other requirements of the Bankruptcy Code.
If Trustee fails to assume or assume and assign this Lease in accordance with
the requirements of the Bankruptcy Code within sixty (60) days after the
initiation of the Case, then Trustee shall be deemed to have rejected this
Lease. If this Lease is rejected or deemed rejected, then Landlord shall have
all rights and remedies available to it pursuant to Article XIX. Adequate
assurance of future performance shall require, among other things, that the
following minimum criteria be met: (1) Tenant’s gross receipts in the ordinary
course of business during the thirty (30) days preceding the Case must be
greater than ten (10) times the next monthly installment of Base Rent and
additional rent due; (2) Both the average and median of Tenant’s monthly gross
receipts in the ordinary course of business during the seven (7) months
preceding the Case must be greater than the next monthly installment of Base
Rent and additional rent due; (3) Trustee must pay its estimated pro-rata share
of the cost of all services performed or provided by Landlord (whether directly
or through agents or contractors and whether or not previously included as part
of Base Rent) in advance of the performance or provision of such services;
(4) Trustee must agree that Tenant’s business shall be conducted in a
first-class manner, and that no liquidating sale, auction or other
non-first-class business operation shall be conducted in the Premises;
(5) Trustee must agree that the use of the Premises as stated in this Lease
shall remain unchanged and that no prohibited use shall be permitted;
(6) Trustee must agree that the assumption or assumption and assignment of this
Lease shall not violate or affect the rights of other tenants of the Building
and the Complex; (7) Trustee must pay at the time the next monthly installment
of Base Rent is due, in addition to such installment, an amount equal to the
monthly installments of Base Rent, and additional rent due for the next six
(6) months thereafter, such amount to be held as a security deposit; (8) Trustee
must agree to pay, at any time Landlord draws on such security deposit, the
amount necessary to restore such security deposit to its original amount;
(9) Trustee must comply with all duties and obligations of Tenant under this
Lease; and (10) All assurances of future performance specified in the Bankruptcy
Code must be provided.
ARTICLE XXI
SUBORDINATION
     21.1 This Lease is subject and subordinate to the lien, provisions,
operation and effect of all mortgages, deeds of trust, ground leases or other
security instruments which may now or hereafter encumber the Building or the
Land (collectively, “Mortgages”), to all funds and indebtedness intended to be
secured thereby, and to all renewals, extensions, modifications, recastings or
refinancings thereof. The holder of any Mortgage to which this Lease is
subordinate shall have the right (subject to any required approval of the
holders of any superior Mortgage) at any time to declare this Lease to be
superior to the lien, provisions, operation and effect of such Mortgage and
Tenant shall execute, acknowledge and deliver all documents required by such
holder in confirmation thereof.

29



--------------------------------------------------------------------------------



 



Notwithstanding the foregoing, (a) Landlord shall obtain from the holder of the
existing Mortgage which encumbers the Building and Land a non-disturbance
agreement for the benefit of tenant in such holder’s usual form and (b) with
respect to any future Mortgage on the Building, the Land or both, if (i) at the
time that any such Mortgage is placed Tenant is then paying all of its
obligations to its creditors on a timely basis as such obligations become due,
and (ii) there shall then be no default existing under this Lease then, in such
event, Landlord shall use commercially reasonable efforts to obtain from the
holder of such future Mortgage a non-disturbance agreement for the benefit of
Tenant in such holder’s usual form; provided, however, that in each case
(A) Tenant shall pay all costs incurred by Landlord which are imposed by such
holder of a Mortgage with respect to such non-disturbance agreement, (B) in the
event that Landlord does not obtain a non-disturbance agreement which it is
obligated to obtain pursuant to clause (a) of this Section 21.1, then Tenant’s
sole remedy shall be that this Lease shall not be subject and subordinate to the
lien of the Mortgage and Landlord shall have no liability to Tenant on account
of Landlord’s failure to obtain a non-disturbance agreement, and (C) in the
event that Landlord does not obtain a non-disturbance agreement which it is
obligated to use commercially reasonable efforts to obtain pursuant to clause
(b) of this sentence, then this Lease shall remain subject and subordinate to
the lien of the Mortgage.
     21.2 Tenant shall at Landlord’s request promptly execute any requisite or
appropriate document confirming the foregoing subordination. Attached hereto as
Exhibit H is a copy of the subordination agreement acceptable to the current
holder of the Mortgage encumbering the Building. Tenant appoints Landlord as
Tenant’s attorney-in-fact to execute any such document for Tenant during the
continuance of an Event of Default under this Lease. Tenant waives the
provisions of any statute or rule of law now or hereafter in effect which may
give or purport to give Tenant any right to terminate or otherwise adversely
affect this Lease and Tenant’s obligations hereunder in the event any
foreclosure proceeding is prosecuted or completed or in the event the Building,
the Land or Landlord’s interest therein is transferred by foreclosure, by deed
in lieu of foreclosure or otherwise. If this Lease is not extinguished upon any
such transfer or by the transferee following such transfer, then, at the request
of such transferee, Tenant shall attorn to such transferee and shall recognize
such transferee as the landlord under this Lease. Tenant agrees that upon any
such attornment, such transferee shall not be (a) bound by any payment of the
Base Rent or additional rent more than one (1) month in advance, except
prepayments in the nature of security for the performance by Tenant of its
obligations under this Lease, but only to the extent such prepayments have been
delivered to such transferee, (b) bound by any amendment of this Lease made
without the consent of the holder of each Mortgage existing as of the date of
such amendment, (c) liable for damages for any breach, act or omission of any
prior landlord, (d) subject to any offsets or defenses which Tenant might have
against any prior landlord, or (e) be obligated for construction of any
improvements otherwise to be constructed by Landlord under the Lease; provided,
however, that after succeeding to Landlord’s interest under this Lease, such
transferee shall agree to perform in accordance with the terms of this Lease all
obligations of Landlord arising after the date of transfer. Within five (5) days
after the request of such transferee, Tenant shall execute, acknowledge and
deliver any requisite or appropriate document submitted to Tenant confirming
such attornment.
     21.3 If any prospective or current holder of a Mortgage requires that
modifications to this Lease be obtained, and provided that such modifications
(a) are reasonable, (b) do not adversely affect in a material manner Tenant’s
use of the Premises as herein permitted, and (c) do not increase the rent and
other sums to be paid by Tenant, then Landlord may submit to Tenant an amendment
to this Lease incorporating such required modifications, and Tenant shall
execute, acknowledge and deliver such amendment to Landlord within five (5) days
after Tenant’s receipt thereof (with no other notice or cure period applicable
thereto).
     21.4 If (a) the Building or the Land, or both, are at any time subject to a
Mortgage, (ii) this Lease and rent payable hereunder is assigned to the holder
of the Mortgage, and (iii) the Tenant is given notice of such assignment,
including the name and address of the assignee, then, in that event, Tenant
shall not terminate this Lease or make any abatement or offset in the rent
payable hereunder for any default on the part of the Landlord without first
giving notice, in the manner provided elsewhere in this Lease for the giving of
notices, to the holder of such Mortgage, specifying the default in reasonable
detail, and affording such holder a reasonable opportunity to make performance,
at its election, for and on behalf of the Landlord, except that (x) such holder
shall have at least

30



--------------------------------------------------------------------------------



 



thirty (30) days to cure the default; (y) if such default cannot be cured with
reasonable diligence and continuity within thirty (30) days, such holder shall
have any additional time as may be reasonably necessary to cure the default with
reasonable diligence and continuity; and (z) if the default cannot reasonably be
cured without such holder having obtained possession of the Building, such
holder shall have such additional time as may be reasonably necessary under the
circumstances to obtain possession of the Building and thereafter to cure the
default with reasonable diligence and continuity. If more than one such holder
makes a written request to Landlord to cure the default, the holder making the
request whose lien is the most senior shall have such right.
ARTICLE XXII
HOLDING OVER
     22.1 Tenant acknowledges that it is extremely important that Landlord have
substantial advance notice of the date on which Tenant will vacate the Premises,
because Landlord will require an extensive period to locate a replacement tenant
and because Landlord plans its entire leasing and renovation program for the
Building in reliance on its lease expiration dates. Tenant also acknowledges
that if Tenant fails to surrender the Premises or any portion thereof at the
expiration or earlier termination of the Lease Term, then it will be
conclusively presumed that the value to Tenant of remaining in possession, and
the loss that will be suffered by Landlord as a result thereof, far exceed the
Base Rent and additional rent that would have been payable had the Lease Term
continued during such holdover period. Therefore, if Tenant (or anyone claiming
through Tenant) does not immediately surrender the Premises or any portion
thereof upon the expiration or earlier termination of the Lease Term, then this
Lease and the rent payable by Tenant hereunder shall be increased to equal
(i) during the first thirty (30) days of such holdover period, one hundred fifty
percent (150%) of the Base Rent, additional rent and other sums that would have
been payable pursuant to the provisions of this Lease if the Lease Term had
continued during such holdover period and (ii) thereafter, two hundred percent
(200%) of the Base Rent, additional rent and other sums that would have been
payable pursuant to the provisions of this Lease if the Lease Term had continued
during such holdover period. Such rent shall be computed by Landlord and paid by
Tenant on a monthly basis and shall be payable on the first day of such holdover
period and the first day of each calendar month thereafter during such holdover
period until the Premises have been vacated. Notwithstanding any other provision
of this Lease, Landlord’s acceptance of such rent shall not in any manner
adversely affect Landlord’s other rights and remedies, including Landlord’s
right to evict Tenant and to recover all damages. Any such holdover shall be
deemed to be a tenancy-at-sufferance and not a tenancy-at-will or tenancy from
month-to-month. In no event shall any holdover be deemed a permitted extension
or renewal of the Lease Term, and nothing contained herein shall be construed to
constitute Landlord’s consent to any holdover or to give Tenant any right with
respect thereto.
ARTICLE XXIII
COVENANTS OF LANDLORD
     23.1 Landlord covenants that it has the right to enter into this Lease, and
that if Tenant shall perform timely all of its obligations hereunder, then,
subject to the provisions of this Lease, Tenant shall during the Lease Term
peaceably and quietly occupy and enjoy the full possession of the Premises
without hindrance by Landlord or any party claiming through or under Landlord.
     23.2 Landlord reserves the following rights: (a) to change the street
address and name of the Building and the Complex; provided, however that unless
such change is required by any governmental agency, Landlord shall reimburse
Tenant for the reasonable cost of reprinting Tenant’s stationery then on hand;
(b) to change the arrangement and location of entrances, passageways, doors,
doorways, corridors, elevators, stairs, toilets or other public parts of the
Building and the Complex; (c) to erect, use and maintain pipes, wires,
structural supports, ducts and conduits in and through the Premises; (d) to
grant to anyone the exclusive right to conduct any particular business in the
Building and the Complex; (e) to exclusively use and/or lease the roof areas,
the sidewalks and other

31



--------------------------------------------------------------------------------



 



exterior areas; (f) to resubdivide the Land or to combine the Land with other
lands; (g) to relocate any parking areas designated for Tenant’s use to a
similar location within the garage which is part of the Complex; (h) if Tenant
vacates the Premises prior to the expiration of the Lease Term, to enter the
Premises for any reason whatsoever and to make Alterations to or otherwise
prepare the Premises for reoccupancy without relieving Tenant of its obligation
to pay all Base Rent, additional rent and other sums due under this Lease
through such expiration; (i) to construct improvements (including kiosks) on the
Land and in the public and common areas of the Building; (j) to prohibit smoking
in the entire Building or portions thereof (including the Premises) and on the
Land, so long as such prohibitions are in accordance with applicable law; and
(k) if any excavation or other substructure work shall be made or authorized to
be made upon land adjacent to the Building or the Land, to enter the Premises
for the purpose of doing such work as is required to preserve the walls of the
Building and to preserve the land from injury or damage and to support such
walls and land by proper foundations. Landlord may exercise any or all of the
foregoing rights without being deemed to be guilty of an eviction, actual or
constructive, or a disturbance of Tenant’s business or use or occupancy of the
Premises.
          Landlord’s activities and installations in the Premises shall not
unreasonably interfere with Tenant’s business operations in the Premises
pursuant to this Section 23.2, and all such installations in the Premises by
Landlord pursuant to this Section 23.2 shall be appropriately concealed.
ARTICLE XXIV
PARKING
     24.1 (a) During the Lease Term, Tenant shall have the right to use (on a
non-exclusive first-come, first-served basis) the Parking Permits (as defined in
Section 1.17 hereinabove) for the unreserved parking of passenger automobiles in
the areas of the garage serving the Complex (the “Garage”) designated from time
to time by Landlord for the use of tenants of the Building. The charge for such
permits shall be the prevailing rate charged form time to time by Landlord or
the operator of the Garage (the “Garage Operator”), it being understood and
agreed that the initial rate for unreserved spaces for Tenant shall be One
Hundred Thirty Dollars ($130.00) per parking space, per month, which charges
shall be payable monthly in advance on or before the first day of each month
throughout the Lease Term to Landlord, or, at Landlord’s option, to the Garage
Operator. The Garage Operator may operate or lease the Garage pursuant to an
agreement or lease with Landlord. Notwithstanding the foregoing, Landlord does
not guarantee the availability of such monthly parking permits to Tenant after
the sixth (6th) full month of the Lease Term if and to the extent that Tenant
does not purchase such monthly parking permits during the sixth (6th) month and
each subsequent month of the Lease Term. Landlord reserves the right to
institute either a valet parking system or a self parking system, Tenant and its
employees shall observe reasonable precautions in the use of the Garage and
shall at all times abide by all rules and regulations governing the use of the
Garage promulgated by Landlord or the Garage Operator, which rules and
regulations shall be of uniform application to all office tenants in the
Building, shall be consistent with the terms of this Lease and shall not
increase Tenant’s monetary obligations under this Lease in other than a de
minimis way. The Garage will remain open on Monday through Friday (excluding
legal holidays) and during the Building Hours on such days. Landlord reserves
the right to close the Garage during periods of unusually inclement weather or
for repairs. At all times when the Garage is closed, monthly permit holders
shall be afforded access to the Garage by means of a magnetic card or other
procedure provided by Landlord or the Garage Operator. Landlord does not assume
and responsibility and shall not be held liable for any damage or loss to any
automobile or personal property in the or about the Garage or for any injury
sustained by any person in or about the Garage. The parties acknowledge that
Tenant’s parking rights shall be subject to the terms and conditions of
Landlord’s agreement with the Garage Operator, if any. The right to access the
Garage may be by means of an electronic access gate operated by electronic
access cards, in which case Tenant shall deposit with Landlord Twenty Dollars
($20.00) for each access card requested by Tenant which is either (i) in excess
of the number of such access cards which Tenant shall have received on the Lease
Commencement Date or (ii) in replacement of any access card previously given to
Tenant by Landlord or the

32



--------------------------------------------------------------------------------



 



Garage Operator. Landlord reserves the right to modify in any way Landlord deems
appropriate the manner in which the Garage is accessed during the Lease Term.
          (b) Subject to the limitations imposed thereon from time to time by
Landlord and/or the Garage Operator, Tenant’s customers and visitors shall have
the right to use available spaces in the Garage for the purpose of parking their
vehicles therein while visiting the Premises. Tenant’s customers and visitors
shall pay the then current hourly parking fees established by Landlord and/or
the Garage Operator, as adjusted from time to time, for the privilege of using
the Garage. The foregoing shall in no way be construed to impose upon Landlord
any obligation to provide customer parking for Tenant.
          (c) Landlord’s granting of parking rights hereunder does not create a
bailment between the parties, it being expressly agreed that the only
relationship created between Landlord and Tenant hereby is that of right grantor
and right grantee. All motor vehicles (including all contents thereof) shall be
in the Garage at the sole risk of their owners and Tenant, and Landlord is not
responsible for the protection and security of such vehicles. Neither Landlord
nor any agent, employee or contractor of Landlord shall have any liability for
any property damage or personal injury arising out of or in connection with said
motor vehicles, and Tenant shall indemnify and hold Landlord and any agent,
employee or contractor of Landlord harmless from and against all demands,
claims, damages, costs, expenses, liabilities, or causes of action arising out
of or connected with Tenant’s or Tenant’s Invitees’ use of the Garage, or any
acts or omissions arising out of or in connection with said motor vehicles.
          d) In its use of the Garage, Tenant will follow all terms of all
applicable Rules and Regulations enacted by Landlord with respect to the Complex
and/or the Garage, and will cause Tenant’s Invitees to do the same. Upon the
occurrence of any violation of said applicable Rules and Regulations or failure
by Tenant to pay parking fees which continues beyond the expiration of any
applicable grace or cure periods set forth herein, Landlord may terminate
Tenant’s rights to lease parking spaces in the Garage in accordance with the
terms of subsection (a) above.
          (e) If: (i) all or a portion of the Garage is damaged by fire or other
casualty or taken by power of eminent domain or purchased in lieu thereof by any
governmental authority, (ii) the insurance proceeds payable as a result of a
casualty to the Garage are applied to a Mortgage, or (iii) there is any material
uninsured loss to the Garage, Landlord may terminate Tenant’s right to lease
spaces in the Garage in accordance with the terms of subsection (a) above. If
Landlord does not so elect to terminate such rights of Tenant pursuant to the
foregoing provisions of this subsection (e), then: (1) Landlord will either
(i) proceed to restore the Garage (and Landlord shall have no obligation to
provide any alternative parking while such restoration is being performed), or
(ii) not restore the Garage, but provide Tenant, at Tenant’s sole cost and
expense, with alternate parking throughout the remainder of the Lease Term (if
such alternative parking is reasonably available under the circumstances).
     24.2 Landlord reserves the right for itself or the operator of the Garage
(if any) to establish rates and fees for the use of the Garage and to establish
and modify or amend rules and regulations governing the use of such parking
areas. Landlord shall have the right to revoke a user’s parking privileges in
the event such user fails to abide by the rules and regulations governing the
use of such parking areas. Tenant shall be prohibited from using the Garage for
purposes other than for parking registered vehicles. The storage or repair of
vehicles in the Garage shall be prohibited.
     24.3 Tenant shall not assign, sublet or transfer any Parking Permits
without Landlord’s prior written consent (unless Landlord’s consent is not
required to a proposed assignment or sublease pursuant to Section 7.2 hereof),
except to a subtenant or assignee which has been approved by Landlord in
advance, in writing. Any other attempted assignment, sublet, or transfer shall
be void.

33



--------------------------------------------------------------------------------



 



ARTICLE XXV
ESTOPPELS
     25.1 At any time and from time to time, upon not less than ten (10) days’
prior written notice, Tenant and each subtenant, assignee, licensee or
concessionaire or occupant of Tenant shall execute, acknowledge and deliver to
Landlord and/or any other person or entity designated by Landlord, a written
statement certifying: (a) that this Lease is unmodified and in full force and
effect (or if there have been modifications, that this Lease is in full force
and effect as modified and stating the modifications); (b) the dates to which
the rent and any other charges have been paid; (c) whether or not Landlord is in
default in the performance of any obligation, and if so, specifying the nature
of such default; (d) the address to which notices to Tenant are to be sent;
(e) that this Lease is subject and subordinate to all Mortgages encumbering the
Building or the Land; (f) that Tenant has accepted the Premises and that all
work thereto has been completed (or if such work has not been completed,
specifying the incomplete work); and (g) such other matters as Landlord may
reasonably request. Any such statement may be relied upon by any owner of the
Building or the Land, any prospective purchaser of the Building or the Land, any
holder or prospective holder of a Mortgage or any other person or entity. Tenant
acknowledges that time is of the essence to the delivery of such statements and
that Tenant’s failure to deliver timely such statements may cause substantial
damages resulting from, for example, delays in obtaining financing secured by
the Building. Tenant shall be liable for all such damages. If any such statement
is not delivered timely by Tenant, then all matters contained in such statement
shall be deemed true and accurate. Attached hereto as Exhibit I is a copy of the
estoppel certificate acceptable to the current holder of the Mortgage
encumbering the Building.
ARTICLE XXVI
GENERAL PROVISIONS
     26.1 Tenant acknowledges that neither Landlord nor any broker, agent or
employee of Landlord has made any representation or promise with respect to the
Premises or the Building except as herein expressly set forth, and no right,
privilege, easement or license is being acquired by Tenant except as herein
expressly set forth.
     26.2 Nothing contained in this Lease shall be construed as creating any
relationship between Landlord and Tenant other than that of landlord and tenant.
Tenant shall not use the name of the Building for any purpose other than as the
address of the business to be conducted by Tenant in the Premises, use the name
of the Building as Tenant’s business address after Tenant vacates the Premises,
or do or permit to be done anything in connection with Tenant’s business or
advertising which in the reasonable judgment of Landlord may reflect unfavorably
on Landlord or the Building or confuse or mislead the public as to any apparent
connection or relationship between Landlord, the Building and Tenant.
     26.3 Landlord and Tenant each warrants to the other that in connection with
this Lease it has not employed or dealt with any broker, agent or finder, other
than the Broker(s) set forth in Section 1.10. Landlord acknowledges that
Landlord shall pay any commission or fee due to the Broker(s) pursuant to a
separate agreement. Tenant shall indemnify and hold Landlord harmless from and
against any claim for brokerage or other commissions asserted by any broker,
agent or finder employed by Tenant or with whom Tenant has dealt, other than the
Broker(s).
     26.4 LANDLORD, TENANT, AND ALL OTHER PERSONS OR ENTITIES LIABLE UNDER THIS
LEASE EACH WAIVES TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM
BROUGHT IN CONNECTION WITH ANY MATTER ARISING OUT OF OR IN ANY WAY CONNECTED
WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER, TENANT’S USE
OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM OF INJURY OR DAMAGE. TENANT
CONSENTS TO SERVICE OF PROCESS AND ANY PLEADING RELATING TO ANY SUCH ACTION AT

34



--------------------------------------------------------------------------------



 



THE PREMISES PROVIDED THAT TENANT IS THEN IN OCCUPANCY OF ANY PORTION OF THE
PREMISES; FURTHER PROVIDED, HOWEVER, THAT NOTHING HEREIN SHALL BE CONSTRUED AS
REQUIRING SUCH SERVICE AT THE PREMISES. LANDLORD, TENANT, AND ALL OTHER PERSONS
OR ENTITIES LIABLE UNDER THIS LEASE EACH WAIVES ANY OBJECTION TO THE VENUE OF
ANY ACTION FILED IN ANY COURT SITUATED IN THE JURISDICTION IN WHICH THE BUILDING
IS LOCATED, AND WAIVES ANY RIGHT, CLAIM OR POWER, UNDER THE DOCTRINE OF FORUM
NON CONVENIENS OR OTHERWISE, TO TRANSFER ANY SUCH ACTION TO ANY OTHER COURT.
     26.5 All notices or other communications required under this Lease shall be
in writing and shall be deemed duly given and received when delivered in person
(with receipt therefor), on the next business day after deposit with a
recognized overnight delivery service, or on the third (3rd) day after being
sent by certified or registered mail, return receipt requested, postage prepaid,
to the following addresses: (a) if to Landlord, at each of the Landlord Notice
Addresses specified in Article I; (b) if to Tenant, at the Tenant Notice Address
specified in Article I. Either party may change its address for the giving of
notices by notice given in accordance with this Section. If Landlord or the
holder of any Mortgage notifies Tenant that a copy of any notice to Landlord
shall be sent to such holder at a specified address, then Tenant shall send (in
the manner specified in this Section and at the same time such notice is sent to
Landlord) a copy of each such notice to such holder, and no such notice shall be
considered duly sent unless such copy is so sent to such holder. Any such holder
shall have the rights set forth in Section 21.4. Any cure of Landlord’s default
by such holder shall be treated as performance by Landlord.
     26.6 Each provision of this Lease shall be valid and enforceable to the
fullest extent permitted by law. If any provision of this Lease or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, then such provision shall be deemed to be replaced by the
valid and enforceable provision most substantively similar to such invalid or
unenforceable provision, and the remainder of this Lease and the application of
such provision to persons or circumstances other than those as to which it is
invalid or unenforceable shall not be affected thereby. Nothing contained in
this Lease shall be construed as permitting Landlord to charge or receive
interest in excess of the maximum rate allowed by law.
     26.7 Feminine, masculine or neuter pronouns shall be substituted for those
of another form, and the plural or singular shall be substituted for the other
number, in any place in which the context may require such substitution.
     26.8 The provisions of this Lease shall be binding upon and inure to the
benefit of the parties and each of their respective representatives, successors
and assigns, subject to the provisions herein restricting assignment or
subletting.
     26.9 This Lease contains and embodies the entire agreement of the parties
hereto and supersedes all prior agreements, negotiations, letters of intent,
proposals, representations, warranties, understandings, suggestions and
discussions, whether written or oral, between the parties hereto. Any
representation, inducement, warranty, understanding or agreement that is not
expressly set forth in this Lease shall be of no force or effect. This Lease may
be modified or changed in any manner only by an instrument signed by both
parties. This Lease includes and incorporates all Exhibits attached hereto.
     26.10 This Lease shall be governed by the Laws of the jurisdiction in which
the Building is located. There shall be no presumption that this Lease be
construed more strictly against the party who itself or though its agent
prepared it, it being agreed that all parties hereto have participated in the
preparation of this Lease and that each party had the opportunity to consult
legal counsel before the execution of this Lease.
     26.11 Headings are used for convenience and shall not be considered when
construing this Lease.

35



--------------------------------------------------------------------------------



 



     26.12 The submission of an unsigned copy of this document to Tenant shall
not constitute an offer or option to lease the Premises. This Lease shall become
effective and binding only upon execution and delivery by both Landlord and
Tenant subject to the following. This Lease is contingent upon any holder of a
Mortgage which encumbers the Building approving the Lease. In the event that
such holder does not approve the Lease, Landlord shall have the right to
terminate this Lease.
     26.13 [Intentionally omitted.]
     26.14 This Lease may be executed in multiple counterparts, each of which
shall be deemed an original and all of which together constitute one and the
same document. Faxed signatures shall have the same binding effect as original
signatures.
     26.15 Neither this Lease nor a memorandum thereof shall be recorded.
     26.16 Landlord reserves the right to make reasonable changes and
modifications to the plans and specifications for the Building without Tenant’s
consent, provided such changes or modifications do not materially and adversely
change the character of the Building.
     26.17 Tenant’s liabilities and obligations with respect to the period prior
to the expiration or earlier termination of the Lease Term shall survive such
expiration or earlier termination.
     26.18 If Landlord or Tenant is in any way delayed or prevented from
performing any obligation due to fire, act of God, governmental act or failure
to act, strike, labor dispute, inability to procure materials, or any cause
beyond the other party’s reasonable control (whether similar or dissimilar to
the foregoing events), then the time for performance of such obligation shall be
excused for the period of such delay or prevention and extended for a period
equal to the period of such delay, interruption or prevention; provided,
however, that nothing set forth in this Section 26.18 shall in any manner excuse
any failure on the part of Tenant to pay all Base Rent or additional rent in the
full amount due, as and when the same is due and payable under this Lease.
     26.19 Landlord’s review, approval and consent powers (including the right
to review plans and specifications) are for its benefit only. Such review,
approval or consent (or conditions imposed in connection therewith) shall be
deemed not to constitute a representation concerning legality, safety or any
other matter.
     26.20 The deletion of any printed, typed or other portion of this Lease
shall not evidence the parties’ intention to contradict such deleted portion.
Such deleted portion shall be deemed not to have been inserted in this Lease.
     26.21 At the expiration or earlier termination of the Lease Term, Tenant
shall deliver to Landlord all keys and security cards to the Building and the
Premises, whether such keys were furnished by Landlord or otherwise procured by
Tenant, and shall inform Landlord of the combination of each lock, safe and
vault, if any, in the Premises.
     26.22 Tenant and the person executing and delivering this Lease on Tenant’s
behalf each represents and warrants that such person is duly authorized to so
act; that Tenant is duly organized, is qualified to do business in the
jurisdiction in which the Building is located, is in good standing under the
Laws of the state of its organization and the Laws of the jurisdiction in which
the Building is located, and has the power and authority to enter into this
Lease; and that all action required to authorize Tenant and such person to enter
into this Lease has been duly taken.
     26.23 Any elimination or shutting off of light, air, or view by any
structure which may be erected on lands adjacent to the Building shall in no way
effect this Lease or impose any liability on Landlord.

36



--------------------------------------------------------------------------------



 



     26.24 The parties intend that all payments made to Landlord under this
Lease will qualify as rents from real property for purposes of Section 512(b)(3)
of the Internal Revenue Code of 1986, as amended (“Qualified Rents”). If
Landlord, in its sole discretion, advises Tenant that there is any risk that all
or part of any payments made under this Lease will not qualify as Qualified
Rents, Tenant agrees (i) to cooperate with landlord to restructure this Lease in
such manner as may be necessary to enable such payments to be treated as
Qualified Rents, and (ii) to permit an assignment of this Lease, in each case
provided such restructuring or assignment will not have a material economic
impact on Tenant.
     26.25 The Landlord is a party to a certain Traffic Mitigation Agreement
(“TMA”) with Montgomery County, Maryland, which is recorded among the Land
Records of Montgomery County, Maryland in Liber 16192, at Folio 552, as may be
amended from time to time, and which TMA obligates Landlord to undertake certain
actions in order to reduce peak hour trips. Such action includes appointing or
employing a Building Transportation Coordinator to coordinate and assist in
efforts to promote alternatives to the use of single occupant vehicles by
tenants and their employees, including, but not limited to, distributing
promotional materials, collecting applications and coordinating ridesharing and
coordination of activities with the Friendship Heights Transportation Management
District (“FHTMD”).
     Tenant shall cooperate with Landlord, the Building Transportation
Coordinator and the FHTMD in promoting ridesharing and the use of public
transportation among its employees. Such cooperation shall include, but not be
limited to, appointing an employee of Tenant to serve as a Tenant Transportation
Coordinator, who shall be responsible for the distribution of program
literature, registration forms and survey forms to Tenant’s employees and
posting program brochures and posters on bulletin boards within the Premises.
     In the event that the number of parking spaces in the Garage is reduced
pursuant to the TMA, irrespective of whether Tenant has complied with its
obligations under this Section 26.25, Tenant acknowledges and agrees that the
number of Parking Permits allocated or available to Tenant will be reduced
proportionately with the Parking Permits which are available to all other
tenants in the Building.
ARTICLE XXVII
ERISA MATTERS
     27.1 Tenant acknowledges that it has been advised that an affiliate of
Landlord is a collective investment fund (the “Fund”) which holds the assets of
one or more employee benefit plans or retirement arrangements which are subject
to Title I, the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), and/or Section 4975 of the Internal Revenue Code of 1986, as amended
(the “Code”) (each a “Plan”), and with respect to which Morgan Guaranty Trust
Company of New York (“MGT”) is the Trustee and that, as a result, Landlord may
be prohibited by law from engaging in certain transactions.
     27.2 Landlord hereby represents and warrants to Tenant that, as of the date
hereof, the only Plans whose assets are invested in the Fund which, together
with the interests of any other Plans maintained by the same employer or
employee organization, represent a collective interest in the Fund in excess of
ten percent (10%) of the total interests in the Fund (each, a “10% Plan”) are
referenced on Exhibit E attached hereto and made a part hereof (collectively,
the “Existing 10% Plan”).
     27.3 Tenant represents and warrants that as of the date hereof, and at all
times while it is a tenant under this Lease, one of the following statements is,
and will continue to be, true: (1) Tenant is not a “party in interest” (as
defined in Section 3(14) of ERISA) or a “disqualified person” (as defined in
Section 4975 of the Code) (each a “Party in Interest”) with respect to the
Existing 10% Plan or, (2) if Tenant is a Party in Interest, that:
     (A) neither Tenant nor its “affiliate” (as defined in Section V(c) of PTCE
84-14, “Affiliate”) has, or during the immediately preceding one (1) year has,
exercised the authority to either: (i) appoint or terminate MGT as the qualified
professional asset manager (as defined in Section V(a) of PTCE 84-14,

37



--------------------------------------------------------------------------------



 



“QPAM”) of any of the assets of the Existing 10% Plan with respect to which
Tenant or its Affiliate is a Party in Interest; or (ii) negotiate the terms of
the management agreement with MGT, including renewals or modifications thereof,
on behalf of the Existing 10% Plan; and
     (B) neither Tenant nor any entity controlling, or controlled by, Tenant
owns a five percent (5%) or more interest (within the meaning of PTCE 84-14, “5%
Interest”) in J.P. Morgan Chase & Co.
     27.4 In the event that Landlord or the Fund notifies Tenant in writing that
a Plan other than the Existing 10% Plan may become a 10% Plan, Tenant will,
within 10 days of such notification, inform the Fund in writing as to whether it
can make the same representations which it made in Section 27.3 hereof with
respect to such prospective 10% Plan. Thereafter, if based on such
representations made by Tenant such Plan becomes a 10% Plan, Tenant represents
and warrants that, at all times during the period Tenant is a tenant under this
Lease, one of the statements set forth in Section 27.3 hereof will be true with
respect to such 10% Plan.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease under seal
as of the day and year first above written.

                      WITNESS:   LANDLORD:    
 
                        CHASE TOWER ASSOCIATES, L.L.C., a Delaware limited
liability company    
 
                        By:   CHASE TOWER INVESTORS, L.L.C., a Delaware limited
liability company    
 
                            By:   JBG/BANNOCKBURN PARTNERS,                
L.L.C., a Delaware limited liability                 company, its Managing
Member    
 
                   
/s/ Celeste McCall
 
          By:
Name:   /s/ Brian P. Coulter
 
Brian P. Coulter   [SEAL]
 
          Title:   Managing Member    
 
                    WITNESS:   TENANT:    
 
                        HEALTHCARE FINANCIAL PARTNERS REIT, INC., a Maryland
corporation    
 
                    /s/ Sean P. Murphy   By:   /s/ Peter J. Favvell   [SEAL]   
                Name:   Peter J. Favvell         Title:   President    

38